EXHIBIT 10


SHARE EXCHANGE AGREEMENT


SHARE EXCHANGE AGREEMENT (this "Agreement") is made this 10th day of June, 2010,
by and between China Forestry, Inc., a Nevada corporation (“CHFY”), Financial
International (Hong Kong) Holdings Co. Ltd., a company organized and existing
under the laws of the Hong Kong SAR of the People’s Republic of China (“FIHK”);
LIU, Shengli, the owner of 60% of the outstanding share capital of FIHK (“Liu”),
and LI, Bin, the owner of 40% of the outstanding share capital of FIHK (“Li”)
(Liu and Li collectively being the “Shareholders”), and Hanzhong Hengtai
Bio-Tech Limited, a company organized and existing under the laws of the
People’s Republic of China (“Hengtai”); FIHK and Hengtai being hereinafter
referred to as the “FIHK Companies”; and FIHK and Hengtai are parties to
variable interest entity contracts (hereinafter “VIE Contracts”) with each other
and FIHK and each of the Shareholders are parties to VIE Contracts with each
other.  The VIE Contracts are attached as exhibits to this Agreement.  All of
the foregoing parties hereby execute and deliver this Agreement based on the
following:


 
 
Recitals


WHEREAS, CHFY wishes to acquire one hundred percent (100%) of all of the issued
and outstanding share capital of FIHK from the Shareholders in a transaction
intended to qualify as a tax-free exchange pursuant to sections 351 and
368(a)(1)(B) of the Internal Revenue Code of 1986, as amended, pursuant to an
exchange for One Hundred Million (100,000,000) shares of newly issued common
stock of CHFY and a Convertible Note in the principal amount of $1.0 million,
which note is convertible into 68,000,000 shares of common stock of CHFY, having
the terms and conditions set forth in Exhibit A hereto (the “Convertible Note”).


WHEREAS, at the closing of the contemplated exchange transaction, Hengtai has
agreed to provide CHFY with a cash payment in the amount of $50,000, which CHFY
will use to repay outstanding indebtedness.


WHEREAS, in furtherance thereof, FIHK has entered into VIE Contracts with
Hengtai and FIHK has also entered into VIE Contracts with the Shareholders,
which are all dated on April 1, 2010 and attached hereto as Exhibits B-1, B-2,
B-3, B-4, and B-5 hereto;


WHEREAS, the respective Boards of Directors of CHFY and the FIHK Companies, have
approved the exchange, upon the terms and subject to the conditions set forth in
this Agreement, pursuant to which one hundred percent (100%) of the share
capital of FIHK (the "FIHK Share Capital”) issued and outstanding prior to the
exchange, will be exchanged by the  Shareholders in the aggregate for
100,000,000 shares of newly issued common stock, $.001 par value, of CHFY and
the Convertible Note (the "CHFY Common Stock and Convertible Note" and together
being referred to as the “Securities”), as well as the cash payment of $50,000
from Hengtai to CHFY.


WHEREAS, neither party is seeking tax counsel or legal or accounting opinions on
whether the transaction qualifies for tax free treatment.


 
 

--------------------------------------------------------------------------------

 
 
Agreement


Based on the stated premises, which are incorporated herein by reference, and
for and in consideration of the mutual covenants and agreements hereinafter set
forth, the mutual benefits to the parties to be derived herefrom, and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, it is hereby agreed as follows:


ARTICLE I
EXCHANGE OF SHARE CAPITAL FOR SECURITIES


1.01 Exchange of Share Capital for Securities. On the terms and subject to the
conditions set forth in this Agreement, on the Closing Date (as defined in
Section 1.05 hereof), the Shareholders shall assign, transfer, and deliver to
CHFY, free and clear of all liens, pledges, encumbrances, charges, restrictions,
or claims of any kind, nature, or description, the FIHK Share Capital, and CHFY
agrees to acquire such share capital on such date by issuing and delivering in
exchange therefore to the Shareholders, or their designees, the Securities on a
pro-rata basis. All Securities to be issued and delivered pursuant to this
Agreement shall be appropriately adjusted to take into account any stock split,
stock dividend, reverse stock split, recapitalization, or similar change in the
common stock of CHFY which may occur between the date of the execution of this
Agreement and the Closing Date.


1.02 Delivery of FIHK Share Capital by the Shareholders. The transfer of the
FIHK Share Capital by the Shareholders shall be effected by the delivery to CHFY
at the Closing (as set forth in Section 1.05 hereof) of an endorsement of the
share capital in the name of CHFY followed by an entry into the share ledger of
FIHK and registration of the same in the name of CHFY with the appropriate
government ministry of Hong Kong.


1.03 Operation as Wholly-Owned Subsidiary. After giving effect to the
transaction contemplated hereby, CHFY will own one hundred percent (100%) of all
of the share capital of FIHK.  FIHK will be a wholly-owned subsidiary of CHFY
operating under the name “Financial International (Hong Kong) Holdings Co.
Ltd.,” a corporation organized and existing under the laws of the Hong Kong SAR
of the People’s Republic of China.  Hengtai will exist as a VIE company
controlled by FIHK, subject to certain contracts which are set forth as Exhibits
B-1, B-2, B-3, B-4, and B-5 hereto, operating under the name of “Hanzhong
Hengtai Bio-Tech Limited, a corporation organized and existing under the laws of
the People’s Republic of China.


1.04 Further Assurances. At the Closing and from time to time thereafter, the
Shareholders shall execute such additional instruments and take such other
action as CHFY may reasonably request, without undue cost to the Shareholders in
order to more effectively sell, transfer, and assign clear title and ownership
in the FIHK Share Capital to CHFY.


1.05 Closing and Parties. The Closing contemplated hereby shall be held at a
mutually agreed upon time and place on or before June 17, 2010, or on another
date to be agreed to in writing by the parties (the "Closing Date”). The
Agreement may be closed at any time following approval by a majority of Board of
Directors of CHFY and by a majority of the Board of Directors of the FIHK
Companies and the approval of the Shareholders. The Closing may be accomplished
by wire, express mail, overnight courier, conference telephone call or as
otherwise agreed to by the respective parties or their duly authorized
representatives.


 
2

--------------------------------------------------------------------------------

 
 
1.06 Closing Events.


(a)  
CHFY Deliveries. Subject to fulfillment or waiver of the conditions set forth in
Article V, CHFY shall deliver to the Shareholders at Closing all the following:



(i)  
A certificate of good standing from the Department of the Secretary of the State
of  Nevada, issued as of a date within ten days prior to the Closing Date,
certifying that CHFY is in good standing as a corporation in the State of
Nevada;

(ii)  
Incumbency and specimen signature certificates dated the Closing Date with
respect to the officers of CHFY executing this Agreement and any other document
delivered pursuant hereto on behalf of CHFY;

(iii)  
Copies of the resolutions/consents of CHFY’s board of directors authorizing the
execution and performance of this Agreement and the contemplated transactions,
certified by the secretary or an assistant secretary of CHFY as of the Closing
Date;

(iv)  
The certificate contemplated by Section 4.01, duly executed by the chief
executive officer of CHFY;

(v)  
The certificate contemplated by Section 4.02, dated the Closing Date, signed by
the chief executive officer of CHFY;

(vi)  
Certificates for 100,000,000 shares of CHFY Common Stock newly issued pro rata
in the name of the  Shareholders or their respective designee(s) and an original
Convertible Promissory Note issued pro rata in the name of the Shareholders or
their respective designee(s), it being agreed that the aforementioned Securities
shall be held in escrow by counsel to FIHK and released pursuant to an escrow
agreement to be agreed by the parties; and

(vii)  
In addition to the above deliveries, CHFY shall take all steps and actions as
the Shareholders may reasonably request or as may otherwise be reasonably
necessary to consummate the transactions contemplated hereby.



(b)  
FIHK Deliveries. Subject to fulfillment or waiver of the conditions set forth in
Article IV, the FIHK Companies and/or the Shareholders shall deliver to CHFY at
Closing all the following:



(i)  
Bought and sold note, instrument of transfer and specimen signature certificates
dated the Closing Date with respect to the officers executing this Agreement and
any other document delivered pursuant thereto;

(ii)  
Copies of resolutions/consents of the board of directors of FIHK authorizing the
execution and performance of this Agreement and the contemplated transactions,
certified by the secretary or an assistant secretary of FIHK as of the Closing
Date;

(iii)  
The certificate contemplated by Section 5.01, executed by the Shareholders; and

(iv)  
The certificate contemplated by Section 5.02, dated the Closing Date, signed by
the chief executive officer of Hengtai.

(v)  
A payment in cash in the amount of $50,000.00 to CHFY or any bank account it
designates from time to time.

(vi)  
In addition to the above deliveries, FIHK and/or the Shareholders shall take all
steps and actions as CHFY may reasonably request or as may otherwise be
reasonably necessary to consummate the transactions contemplated hereby.

 
 
3

--------------------------------------------------------------------------------

 
 
(c)  Rescission and Damages Provision:   The parties hereto agree that in the
event that FIHK does not execute and deliver the Exclusive Option Agreement set
forth in Exhibit B-5 hereto to acquire Hengtai on or before September 30, 2010,
CHFY shall have the option to rescind this Agreement by delivering notice of
rescission to FIHK and the shareholders of FIHK.  Upon the issuance of such
notice, this Agreement shall be rescinded and shall be of no further force or
effect.  Additionally, the parties agree that, other than the return of the cash
payment of $50,000, which shall not be rescinded, CHFY, FIHK and the
Shareholders shall do all things necessary to return CHFY, FIHK and the
Shareholders to such position that they were in prior to entering into this
Agreement, including, but not limited to, the return of the CHFY share
certificates to CHFY, the share certificates representing the FIHK Share Capital
to FIHK and the Convertible Promissory Note to CHFY.


FIHK and its shareholders shall be liable to CHFY for any damages, including
attorneys’ fees, that may have been caused by any failure to comply with this
rescission provision, including damages that they may be entitled to by virtue
of the indemnification provisions of this Agreement.


ARTICLE II
REPRESENTATIONS, COVENANTS AND WARRANTIES OF CHFY, ETC.


As an inducement to, and to obtain the reliance of the Shareholders and the FIHK
Companies, CHFY represents, promises and warrants as follows:


2.01 Organization. CHFY is, and will be at Closing, a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada and has the corporate power and is and will be duly authorized,
qualified, franchised, and licensed under all applicable laws, regulations,
ordinances, and orders of public authorities to own all of its properties and
assets and to carry on its business in all material respects as it is now being
conducted, and there are no other jurisdictions in which it is not so qualified
in which the character and location of the assets owned by it or the nature of
the material business transacted by it requires qualification, except where
failure to do so would not have a Material Adverse Effect (as defined in Section
2.09 hereof) on its business, operations, properties, assets or condition.  The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated by this Agreement in accordance with the terms hereof
will not, violate any provision of CHFY’s Articles of Incorporation or Bylaws,
or other agreement to which it is a party or by which it is bound.


 
4

--------------------------------------------------------------------------------

 
 
2.02 Approval of Agreement; Enforceability. CHFY has full power, authority, and
legal right and has taken, or will take, all action required by law, its
Articles of Incorporation, Bylaws, and otherwise to execute and deliver this
Agreement and to consummate the transactions herein contemplated.  The board of
directors of CHFY has authorized and approved the execution, delivery, and
performance of this Agreement. This Agreement, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of CHFY
enforceable in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.  The
CHFY shareholders will not have dissenter’s rights with respect to any of the
transactions contemplated herein.


2.03 Capitalization. The authorized capitalization of CHFY consists of
200,000,000 shares of common stock, $0.001 par value, of which 56,000,000 shares
were issued and outstanding as of March 31, 2010. There are 10,000,000
authorized shares of preferred stock, $.001 par value, of which none are issued
and outstanding as of March 31, 2010. There are, and at the Closing, there will
be no outstanding subscriptions, options, warrants, convertible securities,
calls, rights, commitments or agreements calling for or requiring issuance or
transfer, sale or other disposition of any shares of capital stock of the
Company or calling for or requiring the issuance of any securities or rights
convertible into or exchangeable (including on a contingent basis) for shares of
capital stock, other than the Convertible Note.  All of the outstanding common
shares of CHFY are duly authorized, validly issued, fully paid and
non-assessable and not issued in violation of the preemptive or other right of
any person.  There are no dividends due, to be paid or in arrears with respect
to any of the capital Securities of Company.


2.04 Financial Statements.


 
(a)
CHFY has previously delivered to FIHK an audited balance sheet of CHFY as of
December 31, 2009, and the related statements of operations, stockholders'
equity (deficit), and cash flows for the fiscal year ended December 31, 2009,
including the notes thereto (collectively the “Financial Statements”) and the
accompanying auditor’s report to the effect that such audited financial
statements contain all adjustments (all of which are normal recurring
adjustments) necessary to present fairly the results of operations and financial
position for the periods and as of the dates indicated.



 
(b)
The Financial Statements of CHFY delivered pursuant to Section 2.04(a) have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved as explained in the notes
to such financial statements. The Financial Statements present fairly, in all
material respects, as of the closing date, the financial position of CHFY.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(c)
CHFY has filed or will file as of the Closing Date its tax returns required to
be filed and will pay all taxes due thereon.  All such returns and reports are
accurate and correct in all material respects.  CHFY has no liabilities with
respect to the payment of any federal, state, county, local, or other taxes
(including any deficiencies, interest, or penalties) accrued for or applicable
to the period ended on the Closing Date and all such dates and years and periods
prior thereto and for which CHFY may at said date have been liable in its own
right or as transferee of the assets of, or as successor to, any other
corporation or entity, except for taxes accrued but not yet due and payable, and
to the best knowledge of CHFY, no deficiency assessment or proposed adjustment
of any such tax return is pending, proposed or contemplated.  None of such
income tax returns has been examined or is currently being examined by the
Internal Revenue Service and no deficiency assessment or proposed adjustment of
any such return is pending, proposed or contemplated.  CHFY has not made any
election pursuant to the provisions of any applicable tax laws (other than
elections that relate solely to methods of accounting, depreciation, or
amortization) that would have a material adverse affect on CHFY, its financial
condition, its business as presently conducted or proposed to be conducted, or
any of its respective properties or material assets.  There are no outstanding
agreements or waivers extending the statutory period of limitation applicable to
any tax return of CHFY. CHFY has also withheld or collected from each payment
made to each of its employees the amount of all taxes (including, but not
limited to, United States income taxes and other foreign taxes) required to be
withheld or collected therefrom, and has paid the same to the proper tax
authorities.

 
2.05 Information. The information concerning CHFY set forth in this Agreement is
complete and accurate in all respects and does not contain any untrue statement
of a fact or omit to state a fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.  CHFY shall
cause the information delivered by it pursuant hereto to the Shareholders to be
updated after the date hereof up to and including the Closing Date.


2.06 Absence of Certain Changes or Events. Except as set forth in this
Agreement, since the date of the most recent CHFY balance sheet described in
Section 2.04 and included in the information referred to in Section 2.05:


 
(a)
There has not been: (i) any adverse change in the business, operations,
properties, level of inventory, assets, or condition of CHFY; or (ii) any
damage, destruction, or loss to CHFY (whether or not covered by insurance)
adversely affecting the business, operations, properties, assets, or conditions
of CHFY;



 
(b)
CHFY has not: (i) amended its Articles of Incorporation or Bylaws; (ii) declared
or made, or agreed to declare or make, any payment of dividends or distributions
of any assets of any kind whatsoever to stockholders or purchased or redeemed,
or agreed to purchase or redeem, any of its capital stock; (iii) waived any
rights of value which in the aggregate are extraordinary or material considering
the business of CHFY; (iv) made any material change in its method of management,
operation, or accounting; (v) entered into any other material transactions; (vi)
made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
employees whose monthly compensation exceeds $1,000; or (viii) made any increase
in any profit-sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with its officers, directors, or employees;

 
 
6

--------------------------------------------------------------------------------

 
 
 
(c)
CHFY has not: (i) granted or agreed to grant any options, warrants, or other
rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid any
material obligation or liability (absolute or contingent) other than current
liabilities reflected in or shown on the most recent CHFY balance sheet and
current liabilities incurred since that date in the ordinary course of business;
(iv) sold or transferred, or agreed to sell or transfer, any of its material
assets, properties, or rights (except assets, properties, or rights not used or
useful in its business which, in the aggregate have a value of less than $5,000
or canceled, or agreed to cancel, any debts or claims (except debts and claims
which in the aggregate are of a value of less than $5,000); (v) made or
permitted any amendment or termination of any contract, agreement, or license to
which it is a party if such amendment or termination is material, considering
the business of CHFY; or (vi) issued, delivered, or agreed to issue or deliver
any stock, bonds, or other corporate securities including debentures (whether
authorized and unissued or held as treasury stock); and



 
(d)
CHFY has not become subject to any law, order, investigation, inquiry, grievance
or regulation which materially and adversely affects, or in the future would be
reasonably expected to adversely affect, the business, operations, properties,
assets, or condition of CHFY.

 
2.07 Litigation and Proceedings. There are no material actions, suits, claims,
or administrative or other proceedings pending, asserted or unasserted,
threatened by or against CHFY or adversely affecting CHFY or its properties, at
law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any
kind.  CHFY is not in default of any judgment, order, writ, injunction, decree,
award, rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality.


2.08 Compliance With Laws; Government Authorization.


 
(a)
CHFY and its officers and directors have complied with all federal, state,
county and local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its business, including
federal and state securities laws.  CHFY and its officers, directors and
beneficial owners are not under investigation by any federal, state, county or
local authorities, including the Commission. CHFY and its officers, directors
and beneficial owners have not received notification from any federal, state,
county, or local authorities, including the Commission,  that it or any of its
officers or directors will be the subject of a legal action or that the
Commission’s Division of Enforcement will be recommending to the Commission that
a Federal District Court or Commission administrative action or any other action
be filed or taken against CHFY and its officers, directors and beneficial
owners.

 
 
7

--------------------------------------------------------------------------------

 
 
 
(b)
CHFY has all licenses, franchises, permits, and other governmental
authorizations that are legally required to enable it to conduct its business in
all material respects as conducted on the date of this Agreement.  No notice,
authorization, approval, consent, or order of, or registration, declaration, or
filing with, any court or other governmental body is required in connection with
the execution and delivery by CHFY of this Agreement and the consummation by
CHFY  of the transactions contemplated hereby, other than filings that may be
required or permitted under states securities laws, the Securities Act of 1933,
as amended and/or the Securities Exchange Act of 1934, as amended resulting from
the issuance of the Securities.

 
2.09 Securities and Exchange Commission Compliance of CHFY. CHFY has a class of
securities registered pursuant to Section 12 of the Securities Exchange Act of
1934, as amended (“Exchange Act”) and has complied in all respects with Sections
13 and 15(d) of the Exchange Act, and CHFY, its management and beneficial owners
have complied in all respects with Sections 13(d) and 16(a) of the Exchange Act.
 
Without limiting the generality of the foregoing, CHFY has made all filings with
the SEC that it has been required to make under the Securities Act and the
Exchange Act such filings (inclusive of all reports) are hereinafter referred to
as the “Public Reports”. Each of the Public Reports has complied with the
Securities Act and the Exchange Act, and the Sarbanes/Oxley Act of 2002 (the
“Sarbanes/Oxley Act”) and/or regulations promulgated thereunder, as the case may
be, in all material respects. None of the Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements made therein not misleading. The
financial statements, including the notes thereto, included in the Public
Reports have been prepared in accordance with U.S. GAAP applied on a consistent
basis throughout the periods covered thereby and present fairly the financial
condition of CHFY as of such dates and the results of operations of CHFY for
such periods; provided, however, that the financial statements for all interim
periods are subject to normal year-end adjustments and lack certain footnotes
and other presentation items otherwise required by GAAP. There is no event, fact
or circumstance that would cause any certification signed by any officer of CHFY
in connection with any Public Report pursuant to the Sarbanes/Oxley Act to be
untrue, inaccurate or incorrect in any respect. There is no revocation order,
suspension order, injunction or other proceeding or law affecting the
effectiveness of CHFY’s Exchange Act registration or the trading of its Common
Stock. The consummation of the transactions contemplated by this Agreement do
not conflict with and will not result in any violation of any NASD or OTC
Bulletin Board trading requirement or standard applicable to CHFY or its Common
Stock.
 
 
8

--------------------------------------------------------------------------------

 
 
Since the date of the filing of its annual report on Form 10-K for the year
ended December 31, 2009, except as specifically disclosed in the Public Reports:
(A) there has been no event, occurrence or development that has resulted in or
could result in a Material Adverse Effect (for purposes of this Agreement, a
“Material Adverse Effect” means any event, occurrence, fact, condition, change
or effect that is materially adverse to the business, assets, condition
(financial or otherwise), operating results or prospects of CHFY); (B) CHFY has
not incurred any liabilities, contingent or otherwise, other than professional
fees, which are accurately disclosed in the Public Reports, and other than a
claim by Turner & Stone, CPA’s for an incomplete audit which was conducted two
years ago in the amount of approximately $23,000.00, including interest; (C)
CHFY has not declared or made any dividend or distribution of cash or property
to its shareholders, purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, or issued any equity securities; or (D)
CHFY has not made any loan, advance or capital contribution to or investment in
any person or entity.
 
2.10 Contract Defaults. CHFY is not in default under the terms of any
outstanding contract, agreement, lease, or other commitment, and there is no
event of default or other event which, with notice or lapse of time or both,
would constitute a default in any respect under any such contract, agreement,
lease, or other commitment, other than the claim of Turner & Stone, CPA’s
referred to in section 2.09 above.
 
2.11 No Conflict With Other Instruments. The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any material indenture, mortgage, deed of trust, or other material
contract, agreement, or instrument to which CHFY or Tian is a party or to which
any of its or his properties or operations are subject.
 
Furthermore, the execution of this Agreement and the consummation of the
transactions contemplated by this Agreement will not violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge
or other restriction of any government, governmental agency, court,
administrative panel or other tribunal to which CHFY is subject; (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which CHFY is a party or by which it is
bound, or to which any of its assets is subject; or (iii) result in or require
the creation or imposition of any encumbrance of any nature upon or with respect
to any of CHFY’s assets, including without limitation the Securities.
 
2.12 Subsidiary. As of the Closing, CHFY will not beneficially own of record any
equity interest in any other corporation (other than an equity interest in
FIHK, Jin Yuan Global Limited and Harbin Sen Run). CHFY does not have a
predecessor as that term is defined under generally accepted accounting
principles or Regulation S-X promulgated by the Securities and Exchange
Commission.


 
9

--------------------------------------------------------------------------------

 
 
2.13 CHFY Documents. CHFY has delivered to the Shareholders copies of the
following documents, which are collectively referred to as the "CHFY Documents"
and which consist of the following dated as of the date of execution of this
Agreement, all certified by a duly authorized officer of CHFY as complete, true,
and accurate:


 
(a)
A copy of the Articles of Incorporation and Bylaws of CHFY in effect as of the
date of this Agreement;



 
(b)
A copy of resolutions adopted by the board of directors of CHFY approving this
Agreement and the transactions herein contemplated;



 
(c)
A document setting forth a description of any material adverse change in the
business, operations, property, inventory, assets, or condition of CHFY since
the most recent CHFY balance sheet required to be provided pursuant to Section
2.04 hereof, updated to the Closing Date;

 
2.14 Quotation on the OTC Bulletin Board.  CHFY’s Common Stock is quoted in good
standing on the OTC Bulletin Board under the symbol “CHFY” and CHFY will retain
such quotation and standing on the OTC Bulletin Board until the Closing of the
transactions contemplated herein, without a penalty such as receipt of an “E” or
otherwise being penalized by FINRA or the OTCBB; provided, however, that CHFY
discloses that it has received one “E” from FINRA for a delinquent filings and
should it receive two more “E’s,” it may be subject to removal from the OTC
Bulletin Board to the Pink Sheets pursuant to FINRA Rule 6530(e).


2.15 Delivery of Shareholder List.  Upon execution of this Agreement, CHFY shall
deliver a certified shareholder list from its transfer agent setting forth the
name of each CHFY shareholder, the number of shares held by each, dated as of a
date within fifteen days of Closing and whether such shares held are restricted
securities. In connection therewith, CHFY represents that none of its
shareholders are nominees for any other person.


2.16 Books and Financial Records. All the accounts, books, registers, ledgers,
Board minutes and financial and other material records of whatsoever kind of
CHFY have been fully, properly and accurately kept and completed; there are no
material inaccuracies or discrepancies of any kind contained or reflected
therein; and they give and reflect a true and fair view of the financial,
contractual and legal position of CHFY.


2.17 No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by CHFY with respect to the transactions
contemplated by this Agreement.


2.18 Survival. Each of the representations and warranties set forth in this
Article II shall be deemed represented and made by CHFY at the Closing as if
made at such time and shall survive the Closing for a period terminating on the
first anniversary of the date of this Agreement.


 
10

--------------------------------------------------------------------------------

 

ARTICLE III
REPRESENTATIONS, COVENANTS, WARRANTIES OF THE SHAREHOLDERS AND THE FIHK
COMPANIES
 
As an inducement to, and to obtain the reliance of CHFY, the Shareholders and
the FIHK Companies, jointly and severally, represent and warrant as follows:


3.01 Organization. FIHK is, and will be on the Closing Date, a corporation duly
organized and validly existing under the laws of the Hong Kong, and has the
corporate power and is and will be duly authorized, qualified, franchised, and
licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets and to carry on its
business in all material respects as it is now being conducted, and there are no
other jurisdictions in which it is not so qualified in which the character and
location of the assets owned by it or the nature of the material business
transacted by it requires qualification, except where failure to do so would not
have a Material Adverse Effect on its business, operations, properties, assets
or condition of FIHK.  The execution and delivery of this Agreement does not,
and the consummation of the transactions contemplated by this Agreement in
accordance with the terms hereof will not, violate any provision of FIHK’s
constituent documents, or other material agreement to which it is a party or by
which it is bound, nor will they violate any laws, rules or policies of the
government of the People’s Republic of China.


3.02 Approval of Agreement; Enforceability. FIHK has full power, authority, and
legal right and has taken, or will take, all action required by law, its
constituent documents, or otherwise to execute and deliver this Agreement and to
consummate the transactions herein contemplated. The board of directors of FIHK
has authorized and approved the execution, delivery, and performance of this
Agreement and the transactions contemplated hereby, and such execution, delivery
and performance complies with all laws, rules and policies of the government of
the People’s Republic of China.  This Agreement, when delivered in accordance
with the terms hereof, will constitute the valid and binding obligation of the
Shareholders and the FIHK Companies enforceable in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.


3.03 Capitalization. The issued and outstanding share capital of FIHK consists
of 10,000,000 ordinary shares with nominal value of HK$1.0, as of March 31,
2010.  Such share capital is validly issued, fully paid, and nonassessable.


3.04 Financial Statements. Hengtai has previously delivered to CHFY a copy of an
unaudited balance sheet of Hengtai as of December 31, 2009, and the related
unaudited statements of operations, cash flows, and share capital for the years
ended December 31, 2009, including the notes thereto to the effect that such
financial statements contain all adjustments (all of which are normal recurring
adjustments) necessary to present fairly the results of operations and financial
position for the periods and as of the dates indicated.


 
11

--------------------------------------------------------------------------------

 
 
3.05 Outstanding Warrants and Options. FIHK has no issued warrants or options,
calls, or commitments of any nature relating to the FIHK Share Capital, except
as previously disclosed in writing to CHFY.


3.06 Information. The information concerning the FIHK Companies set forth in
this Agreement is complete and accurate in all material respects and does not
contain any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.  The FIHK Companies shall cause the information
required to be delivered by them pursuant to this Agreement to CHFY to be
updated after the date hereof up to and including the Closing Date.


3.07 Absence of Certain Changes or Events. Except as set forth in this
Agreement, since the date of the most recent Hengtai balance sheet described in
Section 3.04 and included in the information referred to in Section 3.06:


 
(a)
There has not been: (i) any material adverse change in the business, operations,
properties, level of inventory, assets, or condition of Hengtai; or (ii) any
damage, destruction, or loss to Hengtai materially and adversely affecting the
business, operations, properties, assets, or conditions of Hengtai;



 
(b)
Hengtai has not: (i) amended its constituent documents; (ii) declared or made,
or agreed to declare or make, any payment of dividends or distributions of any
assets of any kind whatsoever to holders of share capital or purchased or
redeemed, or agreed to purchase or redeem, any of its share capital; (iii)
waived any rights of value which in the aggregate are extraordinary and material
considering the business of Hengtai; (iv) made any material change in its method
of accounting; (v) entered into any other material transactions other than those
contemplated by this Agreement; (vi) made any material accrual or material
arrangement for or payment of bonuses or special compensation of any kind or any
severance or termination pay to any present or former officer or employee; or
(vii) made any material increase in any profit-sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement made to, for, or with their officers, directors, or
employees;



 
(c)
Hengtai has not (i) granted or agreed to grant any options, warrants, or other
rights for its share capital, bonds, or other corporate securities calling for
the issuance thereof, except as previously disclosed in writing to CHFY; (ii)
borrowed or agreed to borrow any funds or incurred, or become subject to, any
material obligation or liability (absolute or contingent) except liabilities
incurred in the ordinary course of business; (iii) paid any material obligation
or liability (absolute or contingent) other than current liabilities reflected
in or shown on the most recent Hengtai balance sheet and current liabilities
incurred since that date in the ordinary course of business; (iv) sold or
transferred, or agreed to sell or transfer, any of its material assets,
properties, or rights, or agreed to cancel any material debts or claims; (v)
made or permitted any amendment or termination of any contract, agreement, or
license to which it is a party if such amendment or termination is material,
considering the business of Hengtai; or (vi) issued, delivered, or agreed to
issue or deliver any share capital, bonds, or other corporate securities
including debentures (whether authorized and unissued or held as treasury
stock); and

 
 
12

--------------------------------------------------------------------------------

 
 
 
(d)
To the best knowledge of Hengtai, it has not become subject to any law or
regulation which materially and adversely affects, or in the future would be
reasonably expected to adversely affect, the business, operations, properties,
assets, or condition of Hengtai.

 
3.08 Litigation and Proceedings. There are no material actions, suits, or
proceedings pending or, to the knowledge of Hengtai, threatened by or against
Hengtai or adversely affecting Hengtai, at law or in equity, before any court or
other governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  Hengtai does not have any knowledge of any default on
its part with respect to any judgment, order, writ, injunction, decree, award,
rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality.


3.09 Material Contract Defaults. Hengtai is not in default in any material
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets, or
condition of Hengtai, and there is no event of default or other event which,
with notice or lapse of time or both, would constitute a default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which Hengtai has not taken adequate steps to prevent such a default
from occurring.


3.10 No Conflict with Other Instruments. The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any material indenture, mortgage, deed of trust or other material
contract, agreement, or instrument to which Hengtai is a party or to which any
of its properties or operations are subject.


3.11 Governmental Authorizations. Hengtai has all licenses, franchises, permits,
and other governmental authorizations that are legally required to enable it to
conduct its business in all material respects as conducted on the date of this
Agreement.  No authorization, approval, consent, or order of, or registration,
declaration, or filing with, any court or other governmental body is required in
connection with the execution and delivery by Hengtai of this Agreement and the
consummation by Hengtai of the transactions contemplated hereby.


3.12 Compliance with Laws and Regulations. Hengtai has complied with all
applicable statutes and regulations of any governmental entity or agency thereof
having jurisdiction over Hengtai, except to the extent that noncompliance would
not materially and adversely affect the business, operations, properties,
assets, or condition of Hengtai or except to the extent that noncompliance would
not result in the occurrence of any material liability for Hengtai.  The
consummation of this transaction will comply with all applicable laws, rules and
policies of the government of the People’s Republic of China.


3.13 Subsidiaries. Hengtai does not own beneficially or of record equity
securities in any subsidiary that has not been previously disclosed to CHFY.


 
13

--------------------------------------------------------------------------------

 
 
3.14 Hengtai Documents. Hengtai has delivered to CHFY the following documents,
which are collectively referred to as the "Hengtai Documents" and which consist
of the following dated as of the date of execution of this Agreement, all
certified by the President of Hengtai as complete, true, and accurate:


 
(a)
A copy of all of Hengtai’s constituent documents and all amendments thereto in
effect as of the date of this Agreement;



 
(b)
Copies of resolutions adopted by the board of directors of Hengtai approving
this Agreement and the transactions herein contemplated;



 
(c)
A document setting forth a description of any material adverse change in the
business, operations, property, inventory, assets, or condition of Hengtai since
the most recent Hengtai balance sheet required to be provided pursuant to
Section 3.04 hereof, updated to the Closing Date.



ARTICLE IV
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SHAREHOLDERS AND THE FIHK COMPANIES


The obligations of the Shareholders and the FIHK Companies under this Agreement
are subject to the satisfaction or waiver, at or before the Closing Date, of the
following conditions:


4.01 Accuracy of Representations. The representations and warranties made by
CHFY in this Agreement were true when made and shall be true at the Closing Date
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, and CHFY shall have performed or complied
with all covenants and conditions required by this Agreement to be performed or
complied with by CHFY prior to or at the Closing.  The Shareholders shall be
furnished with a certificate, signed by a duly authorized officer of CHFY and
dated the Closing Date, to the foregoing effect.


4.02 Officer's Certificate. The Shareholders shall have been furnished with a
certificate dated the Closing Date and signed by the duly authorized Chief
Executive Officer of CHFY to the effect that to such officer's best knowledge no
litigation, proceeding, investigation, or inquiry is pending or, to the best
knowledge of CHFY threatened, which might result in an action to enjoin or
prevent the consummation of the transactions contemplated by this
Agreement.  Furthermore, based on a certificate of good standing, and CHFY’s own
documents and information, the certificate shall represent, to the best
knowledge of the officer, that:


 
(a)
This Agreement has been duly approved by CHFY’s board of directors and has been
duly executed and delivered in the name and on behalf of CHFY by its duly
authorized officer pursuant to, and in compliance with, authority granted by the
board of directors of CHFY pursuant to a majority consent;

 
 
14

--------------------------------------------------------------------------------

 
 
 
(b)
There have been no adverse changes in CHFY up to and including the date of the
certificate;



 
(c)
All conditions required by this Agreement have been met, satisfied, or performed
by CHFY;



 
(d)
All authorizations, consents, approvals, registrations, reports, schedules
and/or filings with any governmental body including the Securities and Exchange
Commission, agency, or court have been obtained or will be obtained by CHFY and
all of the documents obtained by CHFY are in full force and effect or, if not
required to have been obtained, will be in full force and effect by such time as
may be required; and



 
(e)
There is no claim action, suit, proceeding, inquiry, or investigation at law or
in equity by any public board or body pending or threatened against CHFY,
wherein an unfavorable decision, ruling, or finding could have an Material
Adverse Effect on CHFY, the operation of CHFY, or the transactions contemplated
herein, or any agreement or instrument by which CHFY is bound or in any way
contests the existence of CHFY.

 
4.03 No Litigation. As of the Closing, there shall be no pending litigation to
which CHFY, the Shareholders, or the FIHK Companies is a party and which is
reasonably likely to have a Material Adverse Effect on CHFY or the contemplated
transactions.


4.04 Results of Due Diligence Investigation. The Shareholders shall be satisfied
with the results of their due diligence investigation of CHFY, in their sole
discretion.


4.05 CHFY’s Outstanding Capital Stock at Closing. As of the Closing, the total
outstanding Common Stock of CHFY shall consist of 156,000,000 shares of Common
Stock, after giving effect to the 100,000,000 share issuance contemplated
hereby, and there shall be no options, warrants, employee compensation or other
rights to issue common stock other than pursuant to the Convertible Note, or
preferred stock issued or outstanding.


4.06 No Material Adverse Change. There shall not be any change in, or effect on,
either of Hengtai’s or CHFY’s assets, financial condition, operating results,
customer and employee relations, or business prospects or the financial
statements previously supplied by Hengtai or CHFY which is, or may reasonably be
expected to be, materially adverse to the business, operations (as now
conducted), assets, prospects or condition (financial or otherwise), of Hengtai
or CHFY or to the contemplated transactions.


4.07 CHFY’s Over-The-Counter Bulletin Board Quotation. As of the Closing, the
common stock of CHFY shall be quoted on FINRA’s Over-The-Counter Bulletin Board.


4.08 Delivery of Stock Certificates and Convertible Note.  CHFY Stock
certificates representing 100,000,000 shares and an original copy of the
Convertible Note shall have been delivered to the Shareholders pro rata or to
their designees.


 
15

--------------------------------------------------------------------------------

 
 
4.09 Good Standing. The Shareholders shall have received a certificate of good
standing from the appropriate authority, dated as of the date within ten days
prior to the Closing Date, certifying that CHFY is in good standing as a
corporation in the State of Nevada.


4.10 Other Items. The Shareholders shall have received from CHFY such other
documents, legal opinions, certificates, or instruments relating to the
transactions contemplated hereby as the Shareholders may reasonably request.


ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF CHFY


The obligations of CHFY under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:


5.01 Accuracy of Representations. The representations and warranties made by the
Shareholders and the FIHK Companies in this Agreement were true when made and
shall be true at the Closing Date with the same force and affect as if such
representations and warranties were made at and as of the Closing Date (except
for changes therein permitted by this Agreement), and the Shareholders and/or
the FIHK Companies shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by them
prior to or at the Closing.  CHFY shall be furnished with a certificate, signed
by the Shareholders and dated the Closing Date, to the foregoing effect.


5.02 Officer's Certificate. CHFY shall have been furnished with a certificate
dated the Closing Date and signed by the duly authorized President of Hengtai to
the effect that no litigation, proceeding, investigation, or inquiry is pending
or, to the best knowledge of Hengtai, threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement.  Furthermore, based on Hengtai’s own documents, the certificate
shall represent, to the best knowledge of the officer, that:


 
(a)
This agreement has been duly approved by Hengtai’s board of directors and has
been duly executed and delivered in the name and on behalf of Hengtai by its
duly authorized officer pursuant to, and in compliance with, authority granted
by the board of directors of Hengtai;



 
(b)
Except as provided or permitted herein, there have been no material adverse
changes in Hengtai up to and including the date of the certificate;



 
(c)
All material conditions required by this Agreement have been met, satisfied, or
performed by Hengtai and/or the Shareholders;



 
(d)
All authorizations, consents, approvals, registrations, and/or filings with any
governmental body, agency, or court required in connection with the execution
and delivery of the documents by Hengtai and/or the Shareholders have been
obtained and are in full force and effect or, if not required to have been
obtained will be in full force and effect by such time as may be required; and

 
 
16

--------------------------------------------------------------------------------

 
 
 
(e)
There is no material action, suit, proceeding, inquiry, or investigation at law
or in equity by any public board or body pending or threatened against Hengtai,
wherein an unfavorable decision, ruling, or finding would have a material
adverse affect on the financial condition of Hengtai, the operation of Hengtai,
for the transactions contemplated herein, or any material agreement or
instrument by which Hengtai is bound or would in any way contest the existence
of Hengtai.

 
5.03 No Litigation. As of the Closing, there shall be no pending litigation to
which CHFY, any of the Shareholders or the FIHK Companies is a party and which
is reasonably likely to have a Material Adverse Effect on Hengtai or the
contemplated transactions.


5.04 Results of Due Diligence Investigation. CHFY shall be satisfied with the
results of its due diligence investigation of Hengtai, in its sole discretion.


5.05 No Material Adverse Change. There shall not be any change in, or effect on,
Hengtai’s or CHFY’s assets, financial condition, operating results, customer and
employee relations, or business prospects or the financial statements previously
supplied by Hengtai or CHFY which is, or may reasonably be expected to be,
materially adverse to the business, operations (as now conducted), assets,
prospects or condition (financial or otherwise), of the FIHK Companies or to the
contemplated transactions.


5.06 Payment of Cash to CHFY.  At the closing, the Shareholders and/or the FIHK
Companies shall have paid the sum of $50,000.00 in cash to CHFY.


5.07 Other Items. CHFY shall have received from the Shareholders and/or the FIHK
Companies such other documents, legal opinions, certificates, or instruments
relating to the transactions contemplated hereby as CHFY may reasonably request.


ARTICLE VI
SPECIAL COVENANTS


6.01 Activities of CHFY, FIHK and Hengtai.


 
(a)
From and after the date of this Agreement until the Closing Date and except as
set forth in the respective documents to be delivered by CHFY and the
Shareholders pursuant hereto or as permitted or contemplated by this Agreement,
CHFY, FIHK and Hengtai will each:



 
(i)
Carry on its business in substantially the same manner as it has heretofore;

 
(ii)
Maintain in full force and effect insurance, if any, comparable in amount and in
scope of coverage to that now maintained by it;









 
 
17

--------------------------------------------------------------------------------

 
 

 
(iii)
Perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;

 
(iv)
Use its best efforts to maintain and preserve its business organization intact,
to retain its key employees, and to maintain its relationships with its material
suppliers and customers;

 
(v)
Duly and timely file for all taxable periods ending on or prior to the Closing
Date all tax returns required to be filed by or on behalf of such entity or for
which such entity may be held responsible and shall pay, or cause to pay, all
taxes required to be shown as due and payable on such returns, as well as all
installments of tax due and payable during the period commencing on the date of
this Agreement and ending on the Closing Date; and

 
(vi)
Fully comply with and perform in all material respects all obligations and
duties imposed on it by all laws and all rules, regulations, and orders imposed
by governmental authorities.

 
 
(b)
From and after the date of this Agreement and except as provided herein until
the Closing Date, CHFY, FIHK and Hengtai will each not:



 
(i)
Make any change in its Articles of Incorporation, Bylaws or constituent
documents;

 
(ii)
Enter into or amend any material contract, agreement, or other instrument of any
of the types described in such party's documents, except that a party may enter
into or amend any contract, agreement, or other instrument in the ordinary
course of business;

 
(iii)
Enter into any agreement for the sale of CHFY common stock or a merger or sale
of substantially all of the assets of CHFY without the prior written approval of
FIHK and Hengtai

 
(iv)
Issue any additional shares of capital stock or equity securities or grant any
option, warrant or right to acquire any capital stock or equity securities or
issue any security convertible into or exchangeable for its capital stock or
alter in any material term any of its outstanding securities or make any change
in its outstanding shares of capital stock or its capitalization, whether by
reason of a reclassification, recapitalization, stock split or combination,
exchange or readjustment of shares, stock dividend or otherwise;

 
(v)
Make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;

 
(vi)
Incur, assume or guarantee any indebtedness for borrowed money, issue any notes,
bonds, debentures or other corporate securities or grant any option, warrant or
right to purchase any thereof, except pursuant to transactions in the ordinary
course of business consistent with past practices;

 
(vii)
Issue any securities convertible or exchangeable for debt or equity securities
of CHFY, FIHK or Hengtai, as the case may be;



























 
 
18

--------------------------------------------------------------------------------

 
 

 
(viii)
Make any sale, assignment, transfer, abandonment or other conveyance of any of
its assets or any part thereof, except pursuant to transactions in the ordinary
course of business consistent with past practice;

 
(ix)
Subject any of its assets, or any part thereof, to any lien or cause such to be
imposed other than such liens as may arise in the ordinary course of business
consistent with past practices by operation of law which will have a Material
Adverse Effect on CHFY;

 
(x)
Acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;

 
(xi)
Enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee, except in accordance
with pre-existing contractual provisions or consistent with past practices;

(xii)  
Make or commit to make any material capital expenditures;

(xiii)  
Pay, loan or advance any amount to, or sell, transfer or lease any properties or
assets to, or enter into any agreement or arrangement with, any of its
affiliates;

(xiv)  
Guarantee any indebtedness for borrowed money or any other obligation of any
other person;

(xv)  
Fail to keep in full force and effect insurance comparable in amount and scope
to coverage maintained by it (or on behalf of it) on the date hereof;

(xvi)  
Take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
respects;

(xvii)  
Make any material loan, advance or capital contribution to or investment in any
person;

(xviii)  
Make any material change in any method of accounting or accounting principle,
method, estimate or practice;

(xix)  
Settle, release or forgive any claim or litigation or waive any right;

(xx)  
Commit itself to do any of the foregoing.

 
6.02 Access to Properties and Records. Until the Closing Date, FIHK, Hengtai and
CHFY will afford to the other party's officers and authorized representatives
and attorneys full access to the properties, books, and records of the other
party in order that each party may have full opportunity to make such reasonable
investigation as it shall desire to make of the affairs of FIHK, Hengtai or CHFY
and will furnish the other parties with such additional financial and other
information as to the business and properties of FIHK, Hengtai or CHFY as each
party shall from time to time reasonably request.


 
19

--------------------------------------------------------------------------------

 
 
6.03 Indemnification by FIHK, Hengtai and the Shareholders.


 
(a)
FIHK and Hengtai will indemnify and hold harmless CHFY and its directors and
officers, and each person, if any, who controls CHFY within the meaning of the
Securities Act from and against any and all losses, claims, damages, expenses,
liabilities, or other actions to which any of them may become subject under
applicable law (including the Securities Act and the Securities Exchange Act)
and will reimburse them for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any claims or actions,
whether or not resulting in liability, insofar as such losses, claims, damages,
expenses, liabilities, or actions arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in any of the
representations, covenants and warranties set forth herein; or (ii) the breach
of any covenant or agreement set forth herein.  The indemnity set forth herein
shall survive the consummation of the transactions herein for a period of one
year.



 
(b)
The Shareholders will indemnify and hold harmless CHFY, its directors and
officers, and each person, if any, who controls CHFY within the meaning of the
Securities Act from and against any and all losses, claims, damages, expenses,
liabilities, or other actions to which any of them may become subject under
applicable law (including the Securities Act and the Securities Exchange Act)
and will reimburse them for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any claims or actions,
whether or not resulting in liability, insofar as such losses, claims, damages,
expenses, liabilities, or actions arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in any of the
representations, covenants and warranties set forth herein; or (ii) the breach
of any covenant or agreement set forth herein.  The indemnity set forth herein
shall survive the consummation of the transactions herein for a period of one
year.



6.04 Indemnification by CHFY.


 
(a)
CHFY will indemnify and hold harmless FIHK, Hengtai, the Shareholders, and
FIHK’s and Hengtai’s directors and officers, and each person, if any, who
controls Hengtai and FIHK within the meaning of the Securities Act from and
against any and all losses, claims, damages, expenses, liabilities, or actions
to which any of them may become subject under applicable law (including the
Securities Act and the Securities Exchange Act) and will reimburse them for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any claims or actions, whether or not resulting in
liability, insofar as such losses, claims, damages, expenses, liabilities, or
actions arise out of or are based upon:  (i) any untrue statement or alleged
untrue statement of a material fact contained in any of the representations,
covenants and warranties set forth herein; or (ii) the breach of any covenant or
agreement set forth herein.  The indemnity set forth herein shall survive the
consummation of the transactions herein for a period of one year.

 
 
20

--------------------------------------------------------------------------------

 
 
6.05 The Issuance of the Securities. CHFY and the Shareholders understand and
agree that the consummation of this Agreement, including the issuance of the
Securities to the Shareholders as contemplated hereby, constitutes the offer and
sale of securities under the Securities Act and applicable state statutes. CHFY
and the Shareholders agree that such transactions shall be consummated in
reliance on an exemption from registration pursuant to the Securities Act of
1933, as amended (the “Act”), provided by Regulation S.  Such exemption is based
on the following representations, warranties and covenants made by the
Shareholders.


 
(a)
Regulation S Representations, Warranties and Covenants. The Shareholders
represent and warrant to, and covenant with, CHFY as follows:



 
(i)
The Shareholders are not a U.S. person and are not acquiring the Securities for
the account or for the benefit of any U.S. person and are not a U.S. person who
purchased the Securities in a transaction that required registration under the
Act.

 
(ii)
The Shareholders agree to resell the Securities only in accordance with the
provisions of Regulation S, pursuant to registration under the Act, or pursuant
to an available exemption from registration.

 
(iii)
The Shareholders agree not to engage in hedging transactions with regard to the
Securities unless in compliance with the Act.

 
(iv)
The Shareholders consent to the certificate or note representing the Securities
to contain a legend to the effect that transfer is prohibited except in
accordance with the provisions of Regulation S, pursuant to registration under
the Act, or pursuant to an available exemption from registration, and that
hedging transactions involving the Securities of CHFY may not be conducted
unless in compliance with the Act.

 
(v)
The Shareholders acknowledge that CHFY has agreed to refuse to register any
transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to registration under the Act, or pursuant to an
available exemption from registration.

 
(vi)
The Shareholders covenant and represent and warrant in favor of CHFY that all of
the representations and warranties set forth herein shall be true and correct at
the time of Closing as if made on that date.



 
(b)
In connection with the transactions contemplated by this Agreement, CHFY shall
file, with its counsel, such notices, applications, reports, or other
instruments as may be deemed necessary or appropriate in an effort to document
reliance on such exemptions, and the appropriate regulatory authority in the
countries where the Shareholders reside unless an exemption requiring no filing
is available in such jurisdictions, all to the extent and in the manner as may
be deemed by such Parties to be appropriate.

 
6.06 Securities Filings. CHFY shall be responsible for the preparation and
filing of all Securities Act and Exchange Act filings that may result from the
transactions contemplated in this Agreement at its own costs and expense,
although counsel for the Shareholders may assist with the preparation and
filing.


 
21

--------------------------------------------------------------------------------

 
 
6.07 Sales of Securities under Rule 144, If Applicable.


 
(a)
CHFY will use its best efforts to at all times satisfy the current public
information requirements of Rule 144 promulgated under the Act.



 
(b)
If any certificate or note representing any such restricted Securities is
presented to CHFY’s transfer agent for registration or transfer in connection
with any sales theretofore made under Rule 144, provided such certificate or
note is duly endorsed for transfer by the appropriate person(s) or accompanied
by a separate stock power duly executed by the appropriate person(s) in each
case with reasonable assurances that such endorsements are genuine and
effective, and is accompanied by an opinion of counsel satisfactory to CHFY and
its counsel that such transfer has complied with the requirements of Rule 144,
as the case may be, CHFY will promptly instruct its transfer agent to allow such
transfer and to issue one or more new certificates or notes representing such
shares to the transferee and, if appropriate under the provisions of Rule 144,
as the case may be, free of any stop transfer order or restrictive legend.



 
(c)
Other Representations, Warranties and Covenants.



 
(i)
The Shareholders have been furnished with and have carefully read the periodic
reports on Forms 10-K, 10-KSB, 10-Q, 10-QSB and 8-K filed by CHFY with the
Securities and Exchange Commission during the preceding three years.  With
respect to individual or partnership tax and other economic considerations
involved in this investment, the Shareholders confirm that they are not relying
on CHFY (or any agent or representative of CHFY).  The Shareholders have
carefully considered and have, to the extent such persons believe such
discussion necessary, discussed with their own legal, tax, accounting and
financial advisers the suitability of an investment in the Securities for such
particular tax and financial situation.

 
(ii)
The Shareholders acknowledge that they are aware of the quoted prices for CHFY’s
common stock on the OTC Bulletin Board but understand there is no active trading
market for such shares, quotations on the OTCBB represent inter-dealer prices
without retail mark-up, mark-down, or commission, and may not represent actual
transactions, and there is no liquid trading market for CHFY’s Common Stock.  As
a result, there can be no assurance that the Shareholders will be able to sell
the common stock.

 
(iii)
The Shareholders have had an opportunity to inspect relevant documents relating
to the organization and business of CHFY.  The Shareholders acknowledge that all
documents, records and  books pertaining to this investment which such
Shareholders have requested has been made available for inspection by such
Shareholders and their respective attorney, accountant or other adviser(s).

 
(iv)
The Shareholders and/or their respective advisor(s) has/have had a reasonable
opportunity to ask questions of, and receive answers and request additional
relevant information from, the officers of CHFY concerning the transactions
contemplated by this Agreement.

















 
 
 
22

--------------------------------------------------------------------------------

 
 

 
(v)
The Shareholders confirm that they are not acquiring the Securities as a result
of or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar.

 
(vi)
The Shareholders, by reason of their business or financial experience, have the
capacity to protect their own interests in connection with the transactions
contemplated by this Agreement.

 
(vii)
Except as set forth in this Agreement, the Shareholders represent that no
representations or warranties have been made to them by CHFY, any officer
director, agent, employee, or affiliate of CHFY, and such Shareholders have not
relied on any oral representation by CHFY or by any of its officers, directors
or agents in connection with their decision to acquire the Securities.

 
(viii)
The Shareholders represent that neither they nor any of their affiliates is
subject to any of the events described in Section 262(b) of Regulation A
promulgated under the Securities Act.

 
(ix)
The Shareholders have adequate means for providing for their current financial
needs and contingencies, are able to bear the substantial economic risks of an
investment in the Securities for an indefinite period of time, have no need for
liquidity in such investment and, at the present time, could afford a complete
loss of such investment.

 
(x)
The Shareholders have such knowledge and experience in financial, tax and
business matters so as to enable them to use the information made available to
them in connection with the transaction to evaluate the merits and risks of an
investment in the Securities and to make an informed investment decision with
respect thereto.

 
(xi)
The Shareholders understand that the Securities constitutes “restricted
securities” that have not been registered under the Securities Act or any
applicable state securities law and they are acquiring the same as principal for
their own account for investment purposes and not for distribution. The
Shareholders acknowledge that the Securities have not been registered under the
Act or under any the securities act of any state or country.  The Shareholders
understand further that in absence of an effective registration statement, the
Securities can only be sold pursuant to some exemption from registration.

 
(xii)
The Shareholders recognize that investment in the Securities involves
substantial risks.  The Shareholders acknowledge that they have reviewed the
risk factors identified in the periodic reports filed by CHFY with the
Securities and Exchange Commission.  The Shareholders further confirm that they
are aware that no federal or state agencies have passed upon this transaction or
made any finding or determination as to the fairness of this investment.

 
(xiii)
The Shareholders acknowledge that each certificate or note representing the
Securities shall contain a legend substantially in the following form:

 
 
23

--------------------------------------------------------------------------------

 
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) PURSUANT TO AN EXEMPTION FROM REGISTRATION AFFORDED BY
REGULATION S AND HAVE NOT BEEN  REGISTERED UNDER APPLICABLE STATE SECURITIES
LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO
AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION, PROVIDED THAT THE PURCHASER
DELIVERS TO THE COMPANY AN OPINION OF COUNSEL (WHICH OPINION AND COUNSEL ARE
REASONABLY SATISFACTORY TO THE COMPANY) CONFIRMING THE AVAILABILITY OF SUCH
EXEMPTION.  THE HOLDER AGREES TO REFRAIN FROM HEDGING TRANSACTIONS PURSUANT TO
THE REQUIREMENTS OF REGULATION S.


6.08 Securities Filings. The Shareholders, as the controlling shareholders of
CHFY following Closing, shall cause CHFY to timely prepare and file all
Securities Act and Exchange Act filings that may result from or be required in
connection with the transactions contemplated in this Agreement.


ARTICLE VII
MISCELLANEOUS


7.01 Brokers. No broker’s or finder’s fee will be paid in connection with the
transaction contemplated by this Agreement.


7.02 No Representation Regarding Tax Treatment. No representation or warranty is
being made by any party to any other party regarding the treatment of this
transaction for federal or state income taxation.  Each party has relied
exclusively on its own legal, accounting, and other tax adviser regarding the
treatment of this transaction for federal and state income taxes and on no
representation, warranty, or assurance from any other party or such other
party's legal, accounting, or other adviser.


7.03 Governing Law. This Agreement shall be governed by, enforced and construed
under and in accordance with the laws of the State of Nevada without giving
effect to principles of conflicts of law thereunder.  All controversies,
disputes or claims arising out of or relating to this Agreement shall be
resolved by binding arbitration.  The arbitration shall be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  Each arbitrator shall possess such experience in, and knowledge
of, the subject area of the controversy or claim so as to qualify as an “expert”
with respect to such subject matter.  The prevailing party shall be entitled to
receive its reasonable attorney’s fees and all costs relating to the
arbitration.  Any award rendered by arbitration shall be final and binding on
the Parties, and judgment thereon may be entered in any court of competent
jurisdiction.


 
24

--------------------------------------------------------------------------------

 
 
7.04 Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered, if sent by
facsimile or telecopy transmission or other electronic communication confirmed
by registered or certified mail, postage prepaid, or if sent by prepaid
overnight courier addressed as follows:


If to China Forestry, Inc., to:


Room 517, No. 18 Building
Nangangjizhoing District
Hi-Tech Development Zone
Harbin, Heilongjiang, People’s Republic of China


If to FIHK or Hengtai, to:


Flat 1503, 15/F Wing Kwok Centre
182 Woosung Street, Jordan, Hong Kong


or such other addresses as shall be furnished in writing by any party in the
manner for giving notices, hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered or sent by facsimile
transmission or other electronic communication, or one day after the date so
sent by overnight courier.


7.05 Attorneys’ Fees. In the event that any party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party or parties shall reimburse the non-breaching
party or parties for all costs, including reasonable attorneys’ fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein.


7.06 Document; Knowledge. Whenever, in any section of this Agreement, reference
is made to information set forth in the documents provided by CHFY or the
Shareholders, such reference is to information specifically set forth in such
documents and clearly marked to identify the section of this Agreement to which
the information relates.  Whenever any representation is made to the "knowledge"
of any party, it shall be deemed to be a representation that no officer or
director of such party, after reasonable investigation, has any knowledge of
such matters.


7.07 Entire Agreement. This Agreement represents the entire agreement between
the Parties relating to the subject matter hereof.  All previous agreements
between the Parties, whether written or oral, have been merged into this
Agreement.  This Agreement alone fully and completely expresses the agreement of
the Parties relating to the subject matter hereof.  There are no other courses
of dealing, understandings, agreements, representations, or warranties, written
or oral, except as set forth herein.


 
25

--------------------------------------------------------------------------------

 
 
7.08 Survival, Termination. The representations, warranties, and covenants of
the respective Parties shall survive the Closing Date and the consummation of
the transactions herein contemplated for a period of one year from the Closing
Date, unless otherwise provided herein.


7.09 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall be
but a single instrument. In addition, facsimile or electronic signatures shall
have the same legally binding effect as original signatures.


7.10 Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and such remedies may be enforced concurrently, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may be amended by a writing signed by all Parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance thereof may be extended by a writing signed
by the party or parties for whose benefit the provision is intended.




[INTENTIONALLY LEFT BLANK]

 
26

--------------------------------------------------------------------------------

 

EXECUTION PAGE


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above written.
 
 

CHINA FORESTRY, INC.    HANZHONG         HENGTAI BIO-TECH LIMITED              
            By:
/s/ Tian, Yuan 
  By:
/s/ SHAO ZHENHENG
   
TIAN, Yuan 
   
Shao Zhenheng
   
Chief Executive Officer  
   
Legal Representative
 


 
FINANCIAL INTERNATIONAL (HONG
KONG) HOLDINGS COMPANY LIMITED
                            By:
/s/ Liu, Shengli
   
 
   
LIU, Shengli
   
 
   
Sole Director
   
 
 

 
LIU, Shengli  
                              By:
/s/ Liu, Shengli
   
 
   
LIU, Shengli
   
 
   
Owner of 60% of the outstanding share capital of Financial International (Hong
Kong)
Holdings Company Limited
                  LI, Bin                                  By: /s/ Li, Bin      
    LI, Bin          
Owner of 40% of the outstanding share capital of Financial International (Hong
Kong)
Holdings Company Limited
     

 
 
27

--------------------------------------------------------------------------------

 

Exhibit A
Form of Convertible Promissory Note


THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A
NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.
 
CONVERTIBLE PROMISSORY NOTE


June 3, 2010
 
$1,000,000.00
Harbin, People’s Republic of China

 
For value received, China Forestry, Inc., a Nevada corporation (the “Company”)
promises to pay to the order of LIU, Shengli an amount equal to sixty percent
(60%) of the principal amount of this Convertible Promissory Note (the “Note”),
and LI, Bin an amount equal to forty percent (40%) of the principal amount of
this Note, or their permitted assigns (the “Holders”), the principal amount
being One Million and no/100 Dollars ($1,000,000.00), together with simple
interest paid on a pro rata basis on the outstanding principal amount at the
rate of ten percent (10%) per annum under the terms of this Note.  All interest
amounts due hereunder shall not be payable on a current basis and shall accrue
and be payable only on the fifth anniversary of the date hereof (the “Maturity
Date”) or on such earlier date that the Note is converted as provided in Section
2 hereof.  Interest shall be computed on the basis of a year of 365 days for the
actual number of days elapsed.
 
1.  Form and Application of Payments. All payments hereunder shall be applied
first to any unpaid accrued interest, second to payment of all, if any, other
amounts except principal due under or in respect of this Note, and third to
repayment of the unpaid principal amount.


2.  Conversion.


(a)  Optional Conversion.   If and to the extent this Note has not previously
been converted or repaid as provided herein, upon the election in writing (a
“Conversion Notice”) by the holder of the majority amount of the principal
amount of this Note at any time prior to the Maturity Date, the outstanding
principal amount of this Note, together with all accrued and unpaid interest due
thereunder, shall be converted into Sixty Eight Million (68,000,000) fully paid
and nonassessable unregistered shares of the Company’s common stock (the
"Shares"). Upon conversion, the Holders shall be entitled to receive their pro
rata portion of the Shares.  Upon conversion of this Note, the Company shall be
forever released from all of its obligations for principal and interest and
liabilities under this Note.


 
 

--------------------------------------------------------------------------------

 
 
(b)  Sufficient Authorized Shares for Delivery Upon Conversion.  The principal
amount and accrued interest under this Note shall be convertible into the Shares
to the extent that there are sufficient authorized shares of common stock to
permit conversion.  In the event that there are not sufficient authorized shares
of common stock to permit full conversion, this note may be converted in part on
a pro rata based on the number of authorized shares of common stock of the
Company then available. The principal amount and interest of the original Note
remaining unconverted after a conversion to the fullest extent of authorized
common shares will be determined by dividing the original principal amount and
interest by 68,000,000 and multiplying that number by the number of unconverted
shares. When sufficient shares are later authorized for conversion, the
remaining principal and interest of this Note may be converted into the balance
of the unconverted 68,000,000 Shares on a pro rata basis.  The Company shall use
its best efforts to amend its Articles of Incorporation as promptly as
practicable to permit full conversion of this Note.


(c)  Delivery of Shares Upon Conversion.   As promptly as practicable after the
conversion of this Note, the Company at its expense will issue and deliver to
the Holders a certificate or certificates for the number of Shares issuable upon
such conversion bearing the appropriate restrictive legends and any legends
required pursuant to any federal, state, local or foreign law or rules and
regulations of the OTC Bulletin Board governing such securities.


(d)  Company Put Option To Extinguish the Note.  In the event that the Holders
have not exercised their right of optional conversion of this Note and converted
all principal and accrued interest owing under this Note into the full amount of
68,000,000 Shares to which they are entitled, and thereby extinguished and
forever released the Company from all of its obligations for principal and
interest, and liabilities under this Note, on the Maturity Date, the Company
shall have the right to elect in writing by giving a written notice to the
Holders that the Company is herewith tendering all of the Shares or any
remaining balance of the Shares, to the Holders and thereby extinguishing all of
its obligations for principal and interest and liabilities under this Note, and
the Holders shall accept such tender of Shares and cancel the Note and deliver
the cancelled original Note to the Company.  If necessary prior to such
issuance, the Company shall amend its Articles of Incorporation as promptly as
practicable to permit the exercise of this put option.  As promptly as
practicable after the Company’s exercise of this put option, the Company will at
its expense issue and deliver to the Holders a certificate or certificates for
the number of Shares issuable to them, bearing the appropriate restrictive
legends and any legends required pursuant to any federal, state, local or
foreign law or rules and regulations of the OTC Bulletin Board governing such
securities.   It is agreed by all of the parties to this Note that they do not
intend the Company to pay cash interest or principal under this Note, except as
set forth in paragraphs 3, 4 and 5 below, but rather the Company shall satisfy
its obligations to the Holders under this Note through the issuance of the
Shares upon conversion or conversions on the exercise of this put option.


3.  Prepayment/Payments. This Note may be prepaid in whole or part prior to the
Maturity Date without premium or penalty on at least 15 days prior written
notice to the Holders. Payment of the interest and principal are hereunder shall
be made at the business address of the Holders as stated from time to time in
written notice to the Holders.  If the payments to be made shall be stated to be
due on a date which is not a business day, such payment may be made on the next
succeeding business day, and the interest payment on each such date shall
include the amount thereof which shall accrue during the period of such
extension of time.
 
 
2

--------------------------------------------------------------------------------

 
 
4.  Acceleration upon Liquidation.  In the event of a liquidation, dissolution
or winding up of the Company (a “Liquidation”) this Note shall accelerate and
all outstanding principal and unpaid accrued interest shall become due and
payable in cash upon the effectiveness of a Liquidation.
 
5.  Default; Remedies. Each of the following shall constitute an Event of
Default hereunder, and upon the occurrence of any such Event of Default at the
option and upon the declaration of the Holder owning a majority of the principal
amount of this Note and upon written notice to the Company (which election and
notice shall not be required in the case of an Event of Default under Sections
5(c) or 5(d)), all obligations under this Note shall accelerate and all
outstanding principal and unpaid accrued interest shall become immediately due
and payable:
 
(a)  Company fails to pay timely any of the principal amount due under this Note
on the Maturity Date or any accrued interest or other amounts due under this
Note on the Maturity Date and payable if such Event of Default is not cured
within three (3) business days after Company’s receipt of notice of the Event of
Default provided by Holder to Company;

 
(b)  Company shall Default in its performance of any material covenant under the
Share Exchange Agreement of even date herewith (the “Agreement”) and if such
Event of Default is not cured within thirty (30) days after Company’s receipt of
notice of the Event of Default provided by Holder to Company that specifies the
cure required by Holders;
 
(c)  Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing; or
 
(d)  An involuntary petition is filed against Company (unless such petition is
dismissed or discharged within ninety (90) days under any bankruptcy statute now
or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Company .
 
6.  Waiver. Company hereby waives demand, notice, presentment, protest and
notice of dishonor.
 
7.  Transfer.  This Note and all rights hereunder are transferable only with the
prior written consent of the Company or as permitted under the Agreement.
 
8.  Governing Law.  This Note shall be governed by and construed under the laws
of the State of Nevada without giving effect to conflicts of laws principles.
 
 
3

--------------------------------------------------------------------------------

 
 
9.  Representation of Holder.  By acceptance of this Note, the Holders represent
and warrant to Company that: (a) by reason of its business and financial
experience they have the capacity to protect their own interests in this
transaction and they are accepting this Note for their own account and not with
a view to its resale or distribution of this Note or any Shares; (b) they have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of this Note and its prospective investment
in the Shares; (c) they believe that they have received all the information they
have requested from Company and consider necessary or appropriate for deciding
whether to accept this Note and subsequently receive any Shares as provided
herein; (d) they have had the opportunity to discuss the business management,
and financial affairs of Company with management of the Company; (e) they have
the ability to bear the economic risks of the terms of this Note and, without
materially impairing their financial condition, to enter into the terms of this
Note; (f) they qualifies as an “accredited investor” within the meaning of
Regulation D of the rules and regulations promulgated under the Securities Act
of 1933, and (g) they qualifies as a non “U.S. Person” within the meaning of
Regulation S promulgated under the Securities Act of 1933.


10.  Exemption. This Note is made with Holders in reliance upon their
representations, warranties and covenants herein. The offering of the Note and
the Shares will not be registered under a federal or state securities laws on
the grounds that the offering and sale of securities contemplated by this
Agreement are exempt from registration under applicable securities laws.  The
Holders further understand and accept all matters contained in the legend which
appears on the face of this Note.
 
11.  Successors and Assigns. This Note shall bind and inure to the benefit of
the respective permitted successors and assigns of each of the parties;
provided, however, that assignment of this Note shall be subject to Section 8
above.
 
12.  Amendments. Any term of this Note may be amended or waived with the written
consent of Company and the Holders.


13.  Enforcement of Rights of Holders.  The rights of the Holders under this
Note, except for the right of the majority holder to give notice of conversion
and default, shall be several and not joint, and are enforceable by each Holder
on a pro rata basis.


14.  Entire Agreement.  This Note constitutes the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof, and supersedes any and all prior and contemporaneous agreements,
understandings, discussions and correspondence. The warranties and
representations of the parties contained herein and therein shall survive
execution and delivery of this Note.
 
15.  Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by Federal Express or other national overnight
delivery service or otherwise delivered by hand or by messenger, addressed such
address set forth below or at such other address furnished to other parties in
writing.
 
 
4

--------------------------------------------------------------------------------

 
 
16.  Share Exchange Agreement.  Notwithstanding anything herein to the contrary,
this Note is subject to the terms and conditions of that one certain Share
Exchange Agreement dated May 24, 2010, by and among, the parties thereto. (the
“Share Exchange Agreement”).  Capitalized terms used herein but not defined
herein shall have the same meanings ascribed to them in said Share Exchange
Agreement.  In the event of Holders’ default or breach of the terms or
conditions of the Share Exchange Agreement, including but not limited to
Holders’ indemnity obligations to the Company, Holders shall provide written
notice to Company by certified United States first class mail, return receipt
requested or by overnight delivery service with proof of delivery. Such notice
shall describe the default and/or breach and will allow Holders fifteen (15)
days from the date of the notice to cure such default and/or breach.  If an
event such default by any Holder is not cured within said fifteen (15) days,
then the Company shall have the option to set-off and apply to the principal
amount of the Note due such Holder pursuant to the Note and/or exercise any and
all other remedies under the Share Exchange Agreement.
 
[The Rest of Page Intentionally Blank]


 
5

--------------------------------------------------------------------------------

 

Executed as of the date first written above.
 

Company:
China Forestry, Inc.
Room 517, No. 18 Building
Nangangjizhoing District
Hi-Tech Development Zone
Harbin, Heilongjiang, People’s Republic of China
  Holder:
LIU, Shengli
Flat 1503, 15/F Wing Kwok Centre
182 Woosung Street, Jordan, Hong Kong
        By:             LIU, Shengli               By:
 
   
 
   
TIAN, Yuan, Chief Executive Officer
   
 
        Holder:
LI, Bin
Flat 1503, 15/F Wing Kwok Centre
182 Woosung Street, Jordan, Hong Kong
                                            By:             LI, Bin  



 
6

--------------------------------------------------------------------------------

 

Exhibit B-1


BUSINESS OPERATING AGREEMENT


THIS BUSINESS OPERATING AGREEMENT (this “Agreement”) is dated April 1, 2010, and
is entered into in Hanzhong City, Shaan’xi Province of The People’s Republic of
China


BETWEEN


Financial International (Hong Kong) Holdings Company Limited, with a registered
address at Flat 1503, 15/F Wing Kwok Centre, 182 Woosung Street, Jordan, Hong
Kong (“Party A”),


AND


Hanzhong Hengtai Bio-Tech Limited, with a business address at Team 5, Yuanshang
Village, Economic Development Zone, Hanzhong City, Shaan’xi Province, the
People’s Republic of China (“Party B”);


AND


Shareholders holding 100% outstanding shares of Party B (the “Shareholders of
Party B” or “Party C”).


(Party A and Party B, and Shareholders of Party B are referred to collectively
in this Agreement as the “Parties”)
 
RECITALS


1
Party A, a company incorporated under laws of Hong Kong, has the expertise in
the business of providing advisory and services in developing and marketing
biological technology products;
   
2
Party B is a company incorporated in The People’s Republic of China (“PRC”), and
is engaged in biological technology products development, technology services
and consulting services; greenery projects and virescence; cultivation and sales
of seed and seedling; traditional Chinese herbal medicine cultivation and sales;
agricultural product planting and sales (the “Business”);
   
3
The undersigned Shareholders of Party B collectively own 100% of the equity
interests of Party B;
   
4
Party A has established a business relationship with Party B by entering into
the Consulting Services Agreement dated April 1, 2010 (hereinafter referred to
as the “Consulting Services Agreement”), and an Exclusive Option Agreement dated
April 1, 2010 (hereinafter referred to as the “Option Agreement”),

 
 
 

--------------------------------------------------------------------------------

 
 
5
Pursuant to the above-mentioned agreement between Party A and Party B, Party B
shall pay a certain amount of money to Party A. However, the relevant payable
account has not been paid yet and the daily operation of Party B will have a
material effect on its capacity to pay such payable account to Party A;
   
6
The Parties are entering into this Agreement to clarify matters in connection
with Party B’s operations.

 
NOW THEREFORE, all parties of this Agreement hereby agree as follows through
mutual negotiations:


1
Party A agrees, subject to compliance of the relevant provisions of this
Agreement by Party B, as the guarantor for Party B in the contracts, agreements
or transactions in connection with Party B’s operation between Party B and any
other third party, to provide full guarantee for the performance of such
contracts, agreements or transactions by Party B. Party B agrees, as the
counter-guarantee, to pledge all of its assets, including accounts receivable,
to Party A. According to the aforesaid guarantee arrangement, Party A wishes to
enter into written guarantee contracts with Party B’s counter-parties thereof to
assume the guarantee liability as the guarantor when it needs; therefore, Party
B and Party C shall take all necessary actions (including but not limited to
execute relevant documents and transact relevant registrations) to carry out the
arrangement of counter-guarantee to Party A.
   
2
In consideration of the requirement of Article 1 herein and assuring the
performance of the Consulting Services Agreements between Party A and Party B
and the payment of the payables accounts by Party B to Party A, Party B together
with its shareholders Party B hereby jointly agree that Party B shall not
conduct any transaction which may materially affects its assets, obligations,
rights or the operations of Party B (excluding the business contracts,
agreements, sell or purchase assets during Party B’s regular operation and the
lien obtained by relevant counter parties due to such agreements) unless the
obtainment of a prior written consent from Party A, including but not limited to
the following:
   
2.1
To borrow money from any third party or assume any debt;
2.2
To sell to or acquire from any third party any asset or right, including but not
limited to any intellectual property right;
2.3
To provide any guarantees to any third parties using its assets or intellectual
property rights;
2.4
To assign to any third party its business agreements.
   
3
In order to ensure the performance of the Consulting Services Agreement between
Party A and Party B and the payment of the various payables by Party B to Party
A, Party B together with its shareholders Party C hereby jointly agree to
accept, from time to time, advice regarding corporate policy advise provided by
Party A in connection with company’s daily operations, financial management and
the employment and dismissal of the company’s employees.

 
 
2

--------------------------------------------------------------------------------

 
 
4
Party B and Party C hereby jointly agree that Party C shall appoint the person
recommended by Party A as the director(s) of Party B, and Party B shall appoint
Party A’s designated persons as Party B’s General Manager, Chief Financial
Officer, and other senior officers. If any of the above designated persons is
dismissed by Party A, he or she will lose the qualification to take any position
in Party B and Party B shall appoint other designated person of Party A to take
such position. The person designated by Party A in accordance with this section
should have the qualifications of a director, General Manager, Chief Financial
Officer, and/or other senior officers pursuant to applicable law.
   
5
Party B together with its shareholders Party C hereby jointly agree and confirm
that Party B shall seek the guarantee from Party A first if it needs any
guarantee for its performance of any contract or loan of flow capital in the
course of operation. In such case, Party A shall have the right but not the
obligation to provide the appropriate guarantee to Party B on its own
discretion. If Party A decides not to provide such guarantee, Party A shall
issue a written notice to Party B immediately and Party B shall seek a guarantee
from other third party.
   
6
In the event that any of the agreements between Party A and Party B terminates
or expires, Party A shall have the right but not the obligation to terminate all
agreements between Party A and Party B including but not limited to the
Consulting Services Agreement.
   
7
Any amendment and supplement of this Agreement shall be made in writing. The
amendment and supplement duly executed by all parties shall be deemed as a part
of this Agreement and shall have the same legal effect as this Agreement.
   
8
If any clause hereof is judged as invalid or non-enforceable according to
relevant laws, such clause shall be deemed invalid only within the applicable
area of the Laws and without affecting other clauses hereof in any way.
   
9
Party B shall not assign its rights and obligations under this Agreement to any
third party without the prior written consent of Party A. Party B hereby agrees
that Party A may assign its rights and obligations under this Agreement to any
third party as it needs (natural person or legal entity), including but not
limited to Party A’s subsidiary, at any time. For the avoidance of doubt, such
transfer shall only be subject to a written notice sent to Party B by Party A,
and no any further consent from Party B will be required.
   
10
All parties acknowledge and confirm that any oral or written materials
communicated pursuant to this Agreement are confidential documents. All parties
shall keep secret of all such documents and not disclose any such documents to
any third party without prior written consent from other parties unless under
the following conditions: (a) such documents are known or shall be known by the
public (excluding the receiving party discloses such documents to the public
without authorization); (b) any documents disclosed in accordance with
applicable laws or rules or regulations of stock exchange; (c) any documents
required to be disclosed by any party to its legal counsel or financial
consultant for the purpose of the transaction of this Agreement by any party,
and such legal counsel or financial consultant shall also comply with the
confidentiality as stated hereof. Any disclosure by employees or agencies
employed by any party shall be deemed the disclosure of such party and such
party shall assume the liabilities for its breach of contract pursuant to this
Agreement. This Article shall survive whatever this Agreement is void, amended,
cancelled, terminated or unable to perform.

 
 
3

--------------------------------------------------------------------------------

 
 
11
The execution, validity, construing and performance of this Agreement and the
resolution of disputes under this Agreement shall be governed by the laws of
PRC.
   
12
The parties shall strive to settle any dispute arising from the interpretation
or performance, or in connection with this Agreement through friendly
consultation. In case no settlement can be reached through consultation within
thirty (30) days, each party can submit such matter to Shanghai Sub-commission
of the China International Economic and Trade Arbitration Commission (“CIETAC”)
for arbitration in accordance with its arbitration rules in force at the date of
this Agreement including such addition to the CIETAC arbitration rules as are
therein contained. Arbitration shall take place in Shanghai of PRC and the
arbitration proceedings shall be conducted in Chinese. There shall be only one
(1) arbitrator. Any resulting arbitration award shall be final, conclusive and
binding upon the parties.
   
13
This Agreement shall be executed by a duly authorized representative of each
party as of the date first written above and become effective simultaneously.
   
14
Notwithstanding Article 13 hereof, the parties confirm that this Agreement shall
constitute the entire agreement of the Parties with respect to the subject
matters therein and supersedes and replaces all prior or contemporaneous verbal
and written agreements and understandings
   
15
The term of this agreement is one (1) years unless early termination occurs in
accordance with relevant provisions herein or in any other relevant agreements
reached by all parties. This Agreement may be extended only upon Party A’s
written confirmation prior to the expiration of this Agreement and the extended
term shall be determined by the Parties hereto through mutual consultation.
During the aforesaid term, if Party A or Party B is terminated at expiration of
the operation term (including any extension of such term) or by any other
reason, this Agreement shall be terminated upon such termination of such party,
unless such party has already assigned its rights and obligations in accordance
with Article 9 hereof.
   
16
This Agreement shall be terminated on the expiration date unless it is renewed
in accordance with the relevant provision herein. During the valid term of this
Agreement, Party B shall not terminate this Agreement. Notwithstanding the above
stipulation, Party A shall have the right to terminate this Agreement at any
time by issuing a thirty (30) days prior written notice to Party B. For the
avoidance of doubt, upon the completion of acquisition of Party B by Party A
pursuant to an option granted by the Option Agreement, this Agreement is deemed
terminated with immediate effect.

 
 
4

--------------------------------------------------------------------------------

 
 
17
This Agreement has been executed in five (5) duplicate originals in English,
each Party has received one (1) duplicate original, and all originals shall be
equally valid.

 
[INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 
5

--------------------------------------------------------------------------------

 

Signature Page


IN WITNESS WHEREOF all parties hereto have caused this Agreement to be duly
executed by their legal representatives and duly authorized representatives on
their behalf as of the date first set forth above.


Party A:
Financial International (Hong Kong) Holdings Company Limited
   
 
/s/ LIU, Shengli
   
Title: Director
       
Party B:
Hanzhong Hengtai Bio-Tech Limited
 
/s/ SHAO, Zhenheng
   
Title: Legal Representative and Executive Director
 



SIGNATURE PAGE OF SHAREHOLDERS OF PARTY B


Party C:
SHAREHOLDERS OF THE COMPANY:
         
 
/s/ SHAO, Zhenheng
   
Owns 70% of Hanzhong Hengtai Bio-Tech Limited
 
   
 
/s/ YANG, Yongli
   
Owns 20% of Hanzhong Hengtai Bio-Tech Limited
 
   
 
/s/ SHAO, Zhenzhong
   
Owns 10% of Hanzhong Hengtai Bio-Tech Limited
 
 



 
6

--------------------------------------------------------------------------------

 

Exhibit B-2


CONSULTING SERVICES AGREEMENT


THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is dated April 1, 2010,
and is entered into in Hanzhong City, Shaan’xi Province of The People’s Republic
of China


BETWEEN


Financial International (Hong Kong) Holdings Company Limited, with a registered
address at Flat 1503, 15/F Wing Kwok Centre, 182 Woosung Street, Jordan, Hong
Kong (“Party A”),


AND


Hanzhong Hengtai Bio-Tech Limited, with a business address at Team 5, Yuanshang
village, Economic Development Zone, Hanzhong City, Shaan’xi Province, the
People’s Republic of China (“Party B”)


(Party A and Party B are referred to collectively in this Agreement as the
“Parties”)
 
 
RECITALS


(1)           Party A, a company incorporated under laws of Hong Kong, has the
expertise in the business of providing advisory and services in developing and
marketing biological technology products


(2)           Party B, a company incorporated in The People’s Republic of China,
is engaged in biological technology products development, technology services
and consulting services; greenery projects and virescence; cultivation and sales
of seed and seedling; traditional Chinese herbal medicine cultivation and sales;
agricultural product planting and sales (the “Business”);


(3)           The Parties desire that Party A provide technology consulting
services and relevant services to Party B;


(4)           The Parties and the shareholder of Party B have executed an
Exclusive Option Agreement (hereinafter “Option Agreement”) concurrently
herewith, pursuant to which all shareholders of Party B granted to Party A (or
its subsidiary) an exclusive option to purchase all the ownership right or
equity interest in Party B within on or before the expiry of 6 months commencing
from April 1, 2010


The Parties are entering into this Agreement to set forth the terms and
conditions under which Party A shall provide consulting services to Party B.


 
 

--------------------------------------------------------------------------------

 

NOW THEREFORE, the Parties agree as follows:


1. DEFINITIONS
 
1.1 In this Agreement the following terms shall have the following meanings:
 
“Affiliate” with respect to any Person, shall mean any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition, “control” shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether ownership of securities or partnership or other
ownership interests, by contract or otherwise);
 
“Consulting Services Fee” shall be as defined in Clause 3.1;
 
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money for the deferred purchase price of property or services, (ii)
the face amount of all letters of credit issued for the amount of such Person
and all drafts drawn thereunder, (iii) all liabilities secured by any Lien on
any property owned by such person, whether or not such liabilities have been
assumed by such Person, (iv) the aggregate amount required to be capitalized
under leases under which such Person is the lessee and (v) all contingent
obligations (including, without limitation, all guarantees to third parties) of
such Person;
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including. without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing);
 
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization, entity or other
organization or any government body;
 
“PRC” means The People’s Republic of China excluding Hong Kong SAR, Macau SAR
and Taiwan;
 
“Services” means the services to be provided under the Agreement by Party A to
Party B, as more specifically described in Clause 2.


1.2 In this Agreement a reference to a Clause, unless the context otherwise
requires, is a reference to a clause of this Agreement. The headings in this
Agreement shall not affect the interpretation of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


2. RETENTION AND SCOPE OF SERVICES
 
2.1 Party B hereby agrees to retain the services of Party A, and Party A accepts
such appointment, to provide to Party B services in relation to the current and
proposed operations of Party B’s business in the PRC upon the terms and
conditions of this Agreement. The services subject to this Agreement shall
include, without limitation:
 
(a) General Business Operation. Advice and assistance relating to development of
technology and provision of consultancy services, particularly as related to the
bio-tech product development and the knowhow of technology services and
consulting services.

(b) Human Resources.


(i) Advice and assistance in relation to the staffing of Party B, including
assistance in the recruitment, employment and retention of management personnel,
administrative personnel and staff of Party B;
 
(ii) Training of management, staff and administrative personnel;


(iii) Assistance in the development of sound payroll administrative controls in
Party B;


(iv) Advice and assistance in the relocation of management and staff of Party B;


(c) Research and Development


(i) Advice and assistance in relation to Party B’s research and development;


(ii) Advice and assistance in business growth and development; and


(d) Other. Such other advice and assistance as may be agreed upon by the
Parties.


2.2 Exclusive Services Provider. During the term of this Agreement, Party A
shall be the exclusive provider of the Services. Party B shall not seek or
accept similar services from other providers unless the prior written approval
is obtained from Party A.


2.3 Intellectual Properties Related to the Services. Party A shall own all
intellectual property rights developed or discovered through research and
development, in the course of providing Services, or derived from the provision
of the Services. Such intellectual property rights shall include patents,
trademarks, trade names, copyrights, patent application rights, copyright and
trademark application rights, research and technical documents and materials,
and other related intellectual property rights including the right to license or
transfer such intellectual properties. If Party B must utilize any intellectual
property, Party A agrees to grant an appropriate license to Party B on terms and
conditions to be set forth in a separate agreement.


 
3

--------------------------------------------------------------------------------

 
 
2.4 Pledge. Party B shall permit and cause 100% of Party B’s shareholders to
pledge the equity interests of Party B to Party A for securing the Fee that
should be paid by Party B pursuant to this Agreement.


3. PAYMENT


3.1 General.
 
(a) In consideration of the Services provided by Party A hereunder, Party B
shall pay to Party A during the term of this Agreement a consulting services fee
(the “Consulting Services Fee”), payable in RMB each year, equal to all of its
revenue for such year based on the yearly financial statements provided under
Clause 5.1 below. Such yearly payment shall be made within fifteen (15) days
after receipt by Party A of the financial statements referenced above.

(b) Party B will permit, from time to time during regular business hours as
reasonably requested by Party A, or its agents or representatives (including
independent public accountants, which may be Party B’s independent public
accountants), (i) to conduct periodic audits of books and records of Party B,
(ii) to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in the
possession or under the control of Party B (iii) to visit the offices and
properties of Party B for the purpose of examining such materials described in
clause (ii) above, and (iv) to discuss matters relating to the performance by
Party B hereunder with any of the officers or employees of Party B having
knowledge of such matters. Party A may exercise the audit rights provided in the
preceding sentence at any time, provided that Party A provides ten days written
notice to Party B specifying the scope, purpose and duration of such audit. All
such audits shall be conducted in such a manner as not to interfere with Party
B’s normal operations.


3.2 Party B shall not be entitled to set off any amount it may claim is owed to
it by Party A against any Consulting Services Fee payable by Party B to Party A
unless Party B first obtains Party A’s written consent.


3.3 The Consulting Services Fee shall be paid in RMB by telegraphic transfer to
Party A’s bank account, or to such other account or accounts as may be specified
in writing from time to time by Party A.


3.4 Should Party B fail to pay all or any part of the Consulting Service’s Fee
due to Party A in RMB under this Clause 3 Within the time limits stipulated,
Party B shall pay to Party A interest in RMB on the amount overdue based on the
three (3) month lending rate for RMB announced by the Bank of China on the
relevant due date.


3.5 All payments to be made by Party B hereunder shall be made free and clear of
and without deduction for or on account of tax, unless Party B is required to
make such payment subject to the deduction or withholding of tax.


 
4

--------------------------------------------------------------------------------

 

4. FURTHER TERMS OF COOPERATION


4.1 All business revenue of Party B shall be directed in full by Party B into a
bank account nominated by Party A.


5. UNDERTAKINGS OF PARTY A
 
Party B hereby agrees that, during the term of the Agreement:
 
5.1 Information Covenants. Party B will furnish to Party A:


5.1.1 Preliminary Monthly Reports. Within five (5) days of the end of each
calendar month the preliminary income statements and balance sheets of Party B
made up to and as at the end of such calendar month, in each case prepared in
accordance with the PRC generally accepted accounting principles, consistently
applied.
 
5.1.2 Final Monthly Reports. Within ten (10) days after the end of each calendar
month, a final report from Party B on the financial position and results of
operations and affairs of Party B made up to and as at the end of such calendar
month and for the elapsed portion of the relevant financial year, setting forth
in each case in comparative form figures for the corresponding period in the
preceding financial year, in each case prepared in accordance with the PRC
generally accepted accounting principles, consistently applied.


5.1.3 Quarterly Reports. As soon as available and in any event within forty-five
(45) days after each Quarterly Date (as defined below), unaudited consolidated
and consolidating statements of income, retained earnings and changes in
financial position of the Party B and its subsidiaries, if any, for such
quarterly period and for the period from the beginning of the relevant fiscal
year to such Quarterly Date and the related consolidated and consolidating
balance sheets as at the end of such quarterly period, setting forth in each
case actual versus budgeted comparisons and in comparative form the
corresponding consolidated and consolidating figures for the corresponding
period in the preceding fiscal year, accompanied by a certificate of the chief
financial officer of the Party B, which certificate shall state that said
financial statements fairly present the consolidated and consolidating financial
condition and results of operations, as the case may be, of the Party B and its
subsidiaries, if any, in accordance with PRC general accepted accounting
principles applied on a consistent basis as at the end of, and for, such period
(subject to normal year-end audit adjustments and the preparation of notes for
the audited financial statements); for purposes of this Agreement, “a Quarterly
Date” shall mean the last day of March, June, September and December in each
year, the first of which shall be the first such day following the date of this
Agreement; provided that if any such day is not a business day in the PRC, then
such Quarterly Date shall be the next succeeding business day in the PRC.
 
5.1.4 Annual Audited Accounts. Within three (3) months after the end of the
financial year, the annual audited accounts of Party B to which they relate
(setting forth in each case in comparative form the corresponding figures for
the preceding financial year), in each case prepared in accordance with, among
others, the PRC generally accepted accounting principles, consistently applied.


 
5

--------------------------------------------------------------------------------

 
 
5.1.5 Budgets. At least 90 days before the first day of each financial year of
Party B, a budget in form satisfactory to Party A (including budgeted statements
of income and sources and uses of cash and balance sheets) prepared by Party B
for each of the four financial quarters of such financial year accompanied by
the statement of the chief financial officer of Party B to the effect that, to
the best of his knowledge, the budget is a reasonable estimate for the period
covered thereby.


5.1.6 Notice of Litigation. Promptly, and in any event within one (1) business
day after an officer of Party B obtains knowledge thereof, notice of (i) any
litigation or governmental proceeding pending against Party B which could
materially adversely affect the business, operations, property, assets,
condition (financial or otherwise) or prospects of Party B and (ii) any other
event which is likely to materially adversely affect the business, operations,
property, assets, condition (financial or otherwise) or prospects of Party B.
 
5.1.7 Other Information. From time to time, such other information or documents
(financial or otherwise) as Party A may reasonably request.
 
5.2 Books, Records and Inspections. Party B will keep proper books of record and
account in which full, true and correct entries in conformity with generally
accepted accounting principles in the PRC and all requirements of law shall be
made of all dealings and transactions in relation to its business and
activities. Party B will permit officers and designated representatives of Party
A to visit and inspect, under guidance of officers of Party B, any of the
properties of Party B, and to examine the books of record and account of Party B
and discuss the affairs, finances and accounts of Party B with, and be advised
as to the same by, its and their officers, all at such reasonable times and
intervals and to such reasonable extent as Party A may request.


5.3 Corporate Franchises. Party B will do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence and its
material rights, franchises and licenses.


5.4 Compliance with Statutes, etc. Party B will comply with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, in respect of the conduct of its business and the
ownership of its property, including without limitation maintenance of valid and
proper government approvals and licenses necessary to provide the services,
except that such noncompliance could not, in the aggregate, have a material
adverse effect on the business, operations, property, assets, condition
(financial or otherwise) or prospects of Party B.


6.  NEGATIVE COVENANTS
 
Party B covenants and agrees that, during the term of this Agreement, without
the prior written consent of Party A.


 
6

--------------------------------------------------------------------------------

 
 
6.1 Equity. Party B will not issue, purchase or redeem any equity or debt
securities of Party B.
 
6.2 Liens. Party B will not create, incur, assume or cause to exist, any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of Party B whether now owned or hereafter acquired, provided that
the provisions of this Clause 6.1 shall not prevent the creation, incurrence,
assumption or existence of:


6.2.1 Liens for taxes not yet due, or Liens for taxes being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established; and


6.2.2 Liens in respect of property or assets of Party B imposed by law, which
were incurred in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of Party B or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
of assets subject to any such Lien.


6.3 Consolidation, Merger, Sale of Assets, etc. Party B will not wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing at any future time) all or any part of its property or
assets, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person, except that (i) Party B may make sales of inventory in
the ordinary course of business and (ii) Party B may, in the ordinary course of
business, sell equipment which is uneconomic or obsolete.


6.4 Dividends. Party B will not declare or pay any dividends, or return any
capital, to its shareholders or authorize or make any other distribution,
payment or delivery of property or cash to its shareholders as such, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, for a
consideration, any shares of any class of its capital stock now or hereafter
outstanding (or any options or warrants issued by Party B with respect to its
capital stock), or set aside any funds for any of the foregoing purposes.


6.5 Leases. Party B will not permit the aggregate payments (including, without
limitation, any property taxes paid as additional rent or lease payments) by
Party B under agreements to rent or lease any real or personal property to
exceed [US$1 million] in any fiscal year of Party B.


6.6 Indebtedness. Party B will not contract, create, incur, assume or cause to
exist any indebtedness, except accrued expenses and current trade accounts
payable incurred in the ordinary course of business, and obligations under trade
letters of credit incurred by Party B in the ordinary course of business, which
are to be repaid in full not more than one (1) year after the date on which such
indebtedness is originally incurred to finance the purchase of goods by Party B.


 
7

--------------------------------------------------------------------------------

 
 
6.7 Advances, Investment and Loans. Party B will not lend money or credit or
make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, except that Party B may acquire and hold receivables owing to
it, if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with Customary trade terms.


6.8 Transactions with Affiliates. Party B will not enter into any transaction or
series of related transactions, whether or not in the ordinary course of
business, with any Affiliate of Party B, other than on terms and conditions
substantially as favorable to Party B as would be obtainable by Party B at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate and with the prior written consent of Party A.


6.9 Capital Expenditures. Party B will not make any expenditure for fixed or
capital assets (including, without limitation, expenditures for maintenance and
repairs which are capitalized in accordance with generally accepted accounting
principles in the PRC and capitalized lease obligations) during any quarterly
period which exceeds in the aggregate the amount contained in the budget as set
forth in Section 5.1.5.


6.10 Modifications to Debt Arrangements, Agreements or Articles of Association.
Party B will not (i) make any voluntary or optional payment or prepayment on or
redemption or acquisition for value of (including, without limitation, by way of
depositing with the trustee with respect thereto money or securities before due
for the purpose of paying when due) any Existing Indebtedness or (ii) amend or
modify, or permit the amendment or modification of, any provision of any
Existing Indebtedness or of any agreement (including, without limitation, any
purchase agreement, indenture, loan agreement or security agreement) relating to
any of the foregoing or (iii) amend, modify or change its Articles of
Association or Business License, or any agreement entered into by it, with
respect to its capital stock, or enter into any new agreement with respect to
its capital stock.


6.11 Line of Business. Party B will not engage (directly or indirectly) in any
business other than those types of business prescribed within the business scope
of Party B’s business license except with the prior written consent of Party A.


7. TERM AND TERMINATION


7.1 This Agreement shall take effect on the date of execution of this Agreement
and shall remain in full force and effect unless terminated pursuant to Clause
7.2.
 
7.2 This Agreement may be terminated:


7.2.1 by either Party giving written notice to the other Party if the other
Party has committed a material breach of this Agreement (including but not
limited to the failure by Party B to pay the Consulting Services Fee) and such
breach, if capable of remedy, has not been so remedied within, in the case of
breach of a non-financial obligation, fourteen (14) days, following receipt of
such written notice;


 
8

--------------------------------------------------------------------------------

 
 
7.2.2 either Party giving written notice to the other Party if the other Party
becomes bankruptcy or insolvent or is the subject of proceedings or arrangements
for liquidation or dissolution or ceases to carry on business or becomes unable
to pay its debts as they come due;


7.2.3 by either Party giving written notice to the other Party if, for any
reason, the operations of Party A are terminated;


7.2.4 by either Party giving written notice to the other Party if the business
licence or any other license or approval material for the business operations of
Party B is terminated, cancelled or revoked;
 
7.2.5 by either Party giving written notice to the other Party if circumstances
arise which materially and adversely affect the performance or the objectives of
this Agreement; or


7.2.6 by election of Party A with or without reason.


7.2.7 by Party A upon Party B is acquired and 100% owned by Party A pursuant to
execution of the Option Agreement between the Parties and the shareholder of
Party B.
 
7.3 Any Party electing properly to terminate this Agreement pursuant to Clause
7.2 shall have no liability to the other Party for indemnity, compensation or
damages arising solely from the exercise of such right. The expiration or
termination of this Agreement shall not affect the continuing liability of Party
B to pay any Consulting Services Fees already accrued or due and payable to
Party A. Upon expiration or termination of this Agreement, all amounts then due
and unpaid to Party A by Party B hereunder, as well as all other amounts accrued
but not yet payable to Party A by Party B, shall forthwith become due and
payable by Party B to Party A.


8. PARTY A’S REMEDY UPON PARTY B’S BREACH
 
In addition to the remedies provided elsewhere under this Agreement, Party A
shall be entitled to remedies permitted under PRC laws, including without
limitation compensation for any direct and indirect losses arising from the
breach and legal fees incurred to recover losses from such breach.


9. AGENCY
 
The Parties are independent Contractors, and nothing in this Agreement shall be
construed to constitute either Party to be the agent, Partner, legal
representative, attorney or employee of the other for any Purpose whatsoever.
Neither Party shall have the power or authority to bind the other except as
specifically set out in this Agreement.
 
10. GOVERNING LAW AND JURISDICTION
 
10.1 Governing Law. The execution, validity, construing and performance of this
Agreement and the resolution of disputes under this Agreement shall be governed
by the laws of PRC.


 
9

--------------------------------------------------------------------------------

 
 
10.2 Arbitration. The parties shall strive to settle any dispute arising from
the interpretation or performance, or in connection with this Agreement through
friendly consultation. In case no settlement can be reached through consultation
within thirty (30) days, each party can submit such matter to Shanghai
sub-commission of the China International Economic and Trade Arbitration
Commission (“CIETAC”) for arbitration in accordance with its arbitration rules
in force at the date of this Agreement including such addition to the CIETAC
arbitration rules as are therein contained. Arbitration shall take place in
Shanghai of PRC and the arbitration proceedings shall be conducted in Chinese.
Any resulting arbitration award shall be final, conclusive and binding upon the
parties.
 
10.3 Number and Selection of Arbitrators. There shall be three (3) arbitrators.
Party B shall select one (1) arbitrator and Party A shall select one (1)
arbitrator, and both arbitrators shall be selected within thirty (30) days after
giving or receiving the demand for arbitration. Such arbitrators shall be freely
selected, and the Parties shall not be limited in their selection to any
prescribed list. The chairman of the CIETAC shall select the third arbitrator.
If a Party does not appoint an arbitrator who consents to participate within
thirty (30) days after giving or receiving the demand for arbitration, the
relevant appointment shall be made by the chairman of the CIETAC.


10.4 Language and Applicable Rules. Unless otherwise provided by the arbitration
rules of CIETAC, the arbitration proceeding shall be conducted in English. The
arbitration tribunal shall apply the arbitration rules of the CIETAC in effect
on the date of the signing of this Agreement. However, if such rules are in
conflict with the provisions of this clause, as well as any other provisions of
Section 10 of this Agreement, then the terms of Section 10 shall prevail.


10.5 Cooperation; Disclosure. Each Party shall cooperate with the other Party in
making full disclosure of and providing complete access to all information and
documents requested by the other Party in connection with such proceedings,
subject only to any confidentiality obligations binding on such Parties.


10.6 Jurisdiction. Judgment upon the award rendered by the arbitration may be
entered into by any court having jurisdiction, or application may be made to
such court for a judicial recognition of the award or any order of enforcement
thereof.


10.7 Continuing Obligations. During the period when a dispute is being resolved,
the Parties shall in all other respects continue their implementation of this
Agreement.


11. ASSIGNMENT
 
No part of this Agreement shall be assigned or transferred by either Party
without the prior written consent of the other Party. Any such assignment or
transfer shall be void. Party A, however, may assign its rights and obligations
hereunder to an Affiliate. For the avoidance of doubt, when the Party A
transfers or assigns the rights and obligations under this Agreement and such
transfer shall only be subject to a written notice serviced to Party B (and no
any further consent from Party B will be required).


 
10

--------------------------------------------------------------------------------

 
 
12. NOTICES
 
Notices or other communications required to be given by any party pursuant to
this Agreement shall be written in English and Chinese and delivered personally
or sent by registered mail or postage prepaid mail or by a recognized courier
service or by facsimile transmission to the address of relevant each party or
both parties set forth above (or other address of the party or of the other
addressees specified by such party from time to time). The date when the notice
is deemed to be duly served shall be determined as the follows: (a) a notice
delivered personally is deemed duly served upon the delivery; (b) a notice sent
by mail is deemed duly served the tenth (10th) day after the date when the air
registered mail with postage prepaid has been sent out (as is shown on the
postmark), or the fourth (4th) day after the delivery date to the
internationally recognized courier service agency; and (c) a notice sent by
facsimile transmission is deemed duly served upon the receipt time as is shown
on the transmission confirmation of relevant documents.


13. GENERAL


13.1 The failure to exercise or delay in exercising a right or remedy under this
Agreement shall not constitute a waiver of the right or remedy or waiver of any
other rights or remedies and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy.


13.2 Should any clause or any part of any clause contained in this Agreement be
declared invalid or unenforceable for any reason whatsoever, all other clauses
or parts of clauses contained in this Agreement shall remain in full force and
effect.


13.3 This Agreement constitutes the entire agreement between the Parties
relating to the subject matter of this Agreement and supersedes all previous
agreements.


13.4 No amendment or variation of this Agreement shall be valid unless it is in
writing and signed by or on behalf of each of the Parties.


13.5 This Agreement shall be executed in two (2) duplicate originals in English.
Each Party has received one (1) duplicate original, and all originals shall be
equally valid.
 
[INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 
11

--------------------------------------------------------------------------------

 

Signature Page


IN WITNESS WHEREOF both parties hereto have caused this Agreement to be duly
executed by their legal representatives and duly authorized representatives on
their behalf as of the date first set forth above.


Party A:
Financial International (Hong Kong) Holdings Company Limited
   
 
By:  /s/ LIU, Shengli
       
Party B:
Hanzhong Hengtai Bio-Tech Limited
 
By:  /s/ SHAO, Zhenheng
 





 
12

--------------------------------------------------------------------------------

 

Exhibit B-3


EQUITY PLEDGE AGREEMENT




THIS EQUITY PLEDGE AGREEMENT (hereinafter this “Agreement”) is dated April 1,
2010, and entered into in Hanzhong City, Shaan’xi Province of The People’s
Republic of China


BETWEEN


Financial International (Hong Kong) Holdings Company Limited, with a registered
address at Flat 1503, 15/F Wing Kwok Centre, 182 Woosung Street, Jordan, Hong
Kong (“Pledgee”),


AND


Hanzhong Hengtai Bio-Tech Limited, with a business address at Team 5, Yuanshang
village, Economic Development Zone, Hanzhong City, Shaan’xi Province, the
People’s Republic of China (the “Company”),


AND


Each of the shareholders of the Company listed on the signature pages hereto
(collectively, the “Pledgors”),
 
RECITALS


1. The Pledgee, a company incorporated under laws of Hong Kong, has the
expertise in the business of providing advisory and services in developing and
marketing biological technology products.


2. The Pledgors are shareholders of the Company and collectively own 100% of the
outstanding equity interests of the Company.


3. Pledgee and the Company have executed a Consulting Services Agreement
(hereinafter “Consulting Services Agreement”) concurrently herewith. Based on
this agreement, the Company shall pay technical consulting service fees
(hereinafter the “Consulting Services Fees”) to Pledgee for offering consulting
and related services.


4. In order to ensure that the Company will perform its obligations under the
Consulting Services Agreement, and in order to provide an additional mechanism
for the Pledgee to enforce its rights to collect the Consulting Services Fees
from the Company, the Pledgors agree to pledge all their equity interest in the
Company as security for the performance of the obligations of the Company under
the Consulting Services Agreement and the payment of Consulting Services Fees
under such agreement.


 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, the Pledgee, the Company and the Pledgors through mutual
negotiations hereby enter into this Agreement based upon the following terms:


1. Definitions and Interpretation. Unless otherwise provided in this Agreement,
the following terms shall have the following meanings:


“Pledge” refers to the full content of Section 2 hereunder.
 
“Equity Interest” refers to all the equity interest in the Company legally held
by the Pledgors.
 
“Term of Pledge” refers to the period provided for under Section 3.2 hereunder.
 
“PRC” or “China” refers to The People’s Republic of China.
 
“Event of Default” refers to any event in accordance with Section 7.1 hereunder.
 
“Notice of Default” refers to the notice of default issued by the Pledgee in
accordance with this Agreement.



2. Pledge. The Pledgors agree to pledge their equity interest in the Company to
the Pledgee (“Pledged Collateral”) as a security for the obligations of the
Company under the Consulting Services Agreement. Pledge under this Agreement
refers to the rights owned by the Pledgee, who shall be entitled to a priority
in receiving payment by the evaluation or proceeds from the auction or sale of
the equity interest pledged by the Pledgors to the Pledgee.


3. Term of Pledge.


3.1 The Pledge shall take effect as of the date when the Pledge of the equity
interest under this Agreement is recorded in the Register of Shareholder of the
Company. The term of the Pledge shall last until two (2) years after the
obligations under the Consulting Services Agreement are fulfilled, or upon the
Consulting Services Agreement is terminated by the Pledgee.


3.2 During the term of the Pledge, the Pledgee shall be entitled to vote,
control, sell or dispose of the pledged assets in accordance with this Agreement
in the event that Pledgors do not perform their obligation under the Consulting
Services Agreement and the Company fails to pay the Consulting Service Fees in
accordance with the Consulting Services Agreement.
 
3.3 During the term of the Pledge, the Pledgee shall be entitled to collect any
and all dividends declared or paid in connection with the equity interest.


4. Pledge Procedure and Registration


4.1 The Pledge under this Agreement shall be recorded in the Register of
Shareholders of the Company. The Pledgors shall, within ten (10) days after the
date of this Agreement, process the registration procedures with the
Administrative Bureau of Industry and Commerce of Hanzhong city concerning the
Pledge.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Representation and Warranties of Pledgors.
 
5.1 The Pledgors are the legal owners of the equity interest pledged.
 
5.2 The Pledgors have not pledged the equity interest to any other party, and or
the equity interest is not encumbered to any other person except for the
Pledgee.
 
6. Covenants of Pledgors.
 
6.1 During the effective term of this Agreement, the Pledgors promise to the
Pledgee for its benefit that the Pledgors shall:
 
6.1.1 Not transfer or assign the equity interest, create or permit to create any
pledges which may have an adverse effect on the rights or benefits of the
Pledgee without prior written consent from the Pledgee.
 
6.1.2 Comply with and implement laws and regulations with respect to the pledge
of rights; present to the Pledgee the notices, orders or suggestions with
respect to the Pledge issued or made by the competent authority within five (5)
days upon receiving such notices, orders or suggestions; and comply with such
notices, orders or suggestions; or object to the foregoing matters at the
reasonable request of the Pledgee or with consent from the Pledgee.


6.1.3 Timely notify the Pledgee of any events or any received notices which may
affect the Pledgor’s equity interest or any part of its right, and any events or
any received notices which may change the Pledgor’s any warranty and obligation
under this Agreement or affect the Pledgor’s performance of its obligations
under this Agreement.


6.2 The Pledgors agree that the Pledgee’s right to the Pledge obtained from this
Agreement shall not be suspended or inhibited by any legal procedure launched by
the Pledgor or any successors of the Pledgor or any person authorized by the
Pledgor or any such other person.


6.3 The Pledgors promise to the Pledgee that in order to protect or perfect the
security for the payment of the Consulting Services Fees, the Pledgors shall
execute in good faith and cause other parties who have interests in the Pledge
to execute all the title certificates, contracts, and perform actions and cause
other parties who have interests to take action, as required by the Pledgee; and
make access to exercise the rights and authorization vested in the Pledgee under
this Agreement.
 
6.4 The Pledgors promise to the Pledgee that they will execute all amendment
documents (if applicable and necessary) in connection with any registration of
the Pledge with the Pledgee or its designated person (natural person or a legal
entity), and provide the notice, order and decision to the Pledgee as necessary,
within a reasonable amount of time upon request.


6.5 The Pledgors promise to the Pledgee that they will comply with and perform
all the guarantees, covenants, warranties, representations and conditions for
the benefits of the Pledgee. The Pledgors shall compensate all the losses
suffered by the Pledgee as a result of the Pledgors failing perform or fully
perform their guarantees, covenants, warranties, representations and conditions.
 
 
3

--------------------------------------------------------------------------------

 
 
7. Events Of Default.
 
7.1 The following events shall be regarded as the events of default:


7.1.1 This Agreement is deemed illegal by a governing authority in the PRC, or
the Pledgor is not capable of continuing to perform the obligations herein due
to any reason except Force Majeure ;


7.1.2 The Company fails to make full payment of the Consulting Services Fees as
scheduled under the Service Agreement;


7.1.3 A Pledgor makes any materially false or misleading representations or
warranties under Section 5 herein, and/or the Pledgor breaches any warranties
under Section 5 herein;


7.1.4 A Pledgor breaches the covenants under Section 6 herein;



7.1.5 A Pledgor breaches the term or condition herein;



7.1.6 A Pledgor waives the pledged equity interest or transfers or assigns the
pledged equity interest without prior written consent of the Pledgee;


7.1.7 The Company is incapable of repaying the general debt or other debt;


7.1.8 The property of the Pledgor is adversely affected causing the Pledgee to
believe that the capability of the Pledgor to perform the obligations herein is
adversely affected;


7.1.9 The successors or agents of the Company are only able to perform a portion
of or refuse to perform the payment obligations under the Service Agreement;
 
7.1.10 The breach of the other terms by action or inaction under this agreement
by the Pledgor.


7.2 The Pledgor shall immediately give a written notice to the Pledgee if the
Pledgor is aware of or discovers that any event under Section 7.1 herein or any
event that may result in the foregoing events has occurred or is likely to
occur.


7.3 Unless the event of default under Section 7.1 herein has been solved to the
Pledgee’s satisfaction, the Pledgee, at any time when the event of default
occurs or thereafter, may give a written notice of default to the Pledgor and
require the Pledgor to immediately make full payment of the outstanding Service
Fees under the Service Agreement and other payables or exercise other rights in
accordance with Section 8 herein.


 
4

--------------------------------------------------------------------------------

 

8. Exercise of Remedies.


8.1 Authorized Action by Secured Party. The Pledgors hereby irrevocably appoint
Pledgee the attorney-in-fact of the Pledgors for the purpose of carrying out the
security provisions of this Agreement and taking any action and executing any
instrument that the Pledgee may deem necessary or advisable to accomplish the
purposes of this Agreement. If an event of default occurs, or is continuing,
Pledgee shall have the right to exercise the following rights and powers:
 
(a) Collect by legal proceedings or otherwise and endorse and/or receive all
payments, proceeds and other sums and property now or hereafter payable on or on
account of the Pledged Collateral;


(b) Enter into any extension, reorganization, deposit, merger, consolidation or
other agreement pertaining to, or deposit, surrender, accept, hold or apply
other property in exchange for the Pledged Collateral;


(c) Transfer the Pledged Collateral to its own or its nominee’s name;
 
(d) Make any compromise or settlement, and take any action it deems advisable,
with respect to the Pledged Collateral;


(e) Notify any obligor with respect to any Pledged Collateral to make payment
directly to the Pledgee;


(f) All rights of the Pledgors to exercise the voting and other consensual
rights it would otherwise be entitled to exercise without any action or the
giving of any notice shall cease, and all such rights shall thereupon become
vested in the Pledgee;


(g) All rights of the Pledgors to receive distributions with respect to the
Pledged Collateral which it would otherwise be authorized to receive and retain
shall cease and all such rights shall thereupon become vested in the Pledgee;
and


(h) The Pledgors shall execute and deliver to the Pledgee appropriate
instruments as the Pledgee may request in order to permit the Pledgee to
exercise the voting and other rights which it may be entitled to exercise and to
receive all distributions which it may be entitled to receive.
 
The Pledgors hereby grant to Pledgee an exclusive, irrevocable power of
attorney, with full power and authority in the place and stead of the Pledgors
to take all such action permitted under this Section 8.1. Such power of attorney
shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Collateral) by any person, upon the
occurrence and continuance of an event of default. Pledgee shall not have any
duty to exercise any such right or to preserve the same and shall not be liable
for any failure to do so or for any delay in doing so.
 
 
5

--------------------------------------------------------------------------------

 
 
8.2 Event of defaults; Remedies. Upon the occurrence of an event of default,
Pledgee may, without notice to or demand on the Pledgors and in addition to all
rights and remedies available to Pledgee, at law, in equity or otherwise, do any
of the following:


(a) Require the Pledgors to immediately pay all outstanding unpaid amounts due
under the Consulting Services Agreement;


(b) Foreclose or otherwise enforce Pledgee’s security interest in any manner
permitted by law or provided for in this Agreement;


(c) Terminate this Agreement pursuant to Section 11;


(d) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Pledged Collateral; and
 
(e) Exercise any and all the rights and remedies of a secured party upon default
under applicable law.
 
8.3 The Pledgee shall give a notice of default to the Pledgors when the Pledgee
exercises its remedies under this Agreement.


8.4 Subject to Section 7.3, the Pledgee may exercise its remedies under this
Agreement at any time after the Pledgee gives a notice of default in accordance
with Section 7.3 or thereafter.


8.5 The Pledgee is entitled to priority in receiving payment by the evaluation
or proceeds from the auction or sale of whole or part of the equity interest
pledged herein in accordance with legal procedure until the unpaid Consulting
Services Fees under the Consulting Services Agreement are repaid.


8.6 The Pledgor shall not hinder the Pledgee from exercising its rights in
accordance with this Agreement and shall give necessary assistance so that the
Pledgee may exercise its rights in full.
 
9. Assignment.


9.1 The Pledgors shall not donate or transfer rights and obligations herein
without prior consent from the Pledgee.
 
9.2 This Agreement shall be binding upon each of the Pledgors and his, her or
its successors and be binding on the Pledgee and his each successor and
assignee.
 
9.3 The Pledgee may transfer or assign all or any of its rights and obligations
under the Service Agreement to any third party as its needs (natural person or
legal entity) at any time. In this case, the assignee shall enjoy and undertake
the same rights and obligations herein of the Pledgee as if the assignee is a
party hereto. When the Pledgee transfers or assigns the rights and obligations
under this Agreement, and such transfer shall only be subject to a written
notice serviced to Pledgors (and no any further consent from Pledgors will be
required), and at the request of the Pledgee, the Pledgors shall duly execute
the relevant agreements and/or documents with respect to such transfer or
assignment.


 
6

--------------------------------------------------------------------------------

 
 
9.4 In the event of a change in control of the Pledgee’s resulting in the
transfer or assignment of this agreement, the successor parties to the pledge
shall execute a new pledge contract.
 
10. Formalities, Fees and Other Charges.
 
10.1 The Pledgors shall be responsible for all the fees and actual expenses in
relation to this Agreement including but not limited to legal fees, cost of
production, stamp tax and any other taxes and charges. If the Pledgee pays the
relevant taxes in accordance with applicable law, the Pledgors shall fully
indemnify the Pledgee such taxes paid by the Pledgee.
 
10.2 The Pledgors shall be responsible for all the fees (including but not
limited to any taxes, formalities fees, management fees, litigation fees,
attorney’s fees, and various insurance premiums in connection with disposition
of Pledge) incurred by the Pledgee for the reason that the Pledgors fail to pay
any payable taxes, fees or charges for other reasons which cause the Pledgee to
recourse by any means or ways.


11. Force Majeure.
 
11.1 “Force Majeure” shall include but not be limited to acts of governments,
acts of nature, fire, explosion, typhoon, flood, earthquake, tide, lightning,
war, refers to any unforeseen events beyond the party’s reasonable control and
cannot be prevented with reasonable care. However, any shortage of credit,
capital or finance shall not be regarded as an event beyond a Party’s reasonable
control. The party affected by Force Majeure shall notify the other party of
such event and be exempted from its obligations under this Agreement promptly.


11.2 In the event that the affected party is delayed in or prevented from
performing its obligations under this Agreement by Force Majeure, only within
the scope of such delay or prevention, the affected party will not be
responsible for any damage by reason of such a failure or delay of performance.
The affected party shall take appropriate means to minimize or remove the
effects of Force Majeure and attempt to resume performance of the obligations
delayed or prevented by the event of Force Majeure. After occurrence of an event
of Force Majeure, when such event or condition ceases to exist, both parties
agree to resume the performance of this Agreement with their best efforts.


12. Confidentiality. The parties of this agreement acknowledge and make sure
that all the oral and written materials exchanged relating to this contract are
confidential. All the parties have to keep them confidential and can not
disclose them to any other third party without other parties’ prior written
approval, unless: (a) the public know and will know the materials (not because
of the disclosure by any contractual party); (b) the disclosed materials are
required by laws or stock exchange rules; or (c) materials relating to this
transaction are disclosed to parties’ legal consultants or financial advisors,
however, who have to keep them confidential as well. Disclosure of confidential
information by Employees or hired institutions of the parties is deemed as the
act by the parties, therefore, subjecting them to liability.
 
 
7

--------------------------------------------------------------------------------

 
 
13. Dispute Resolution.


13.1 The execution, validity, construing and performance of this Agreement and
the resolution of disputes under this Agreement shall be governed by the laws of
PRC.


13.2 The parties shall strive to settle any dispute arising from the
interpretation or performance, or in connection with this Agreement through
friendly consultation. In case no settlement can be reached through consultation
within thirty (30) days, each party can submit such matter to Shanghai
sub-commission of the China International Economic and Trade Arbitration
Commission (“CIETAC”) for arbitration in accordance with its arbitration rules
in force at the date of this Agreement including such addition to the CIETAC
arbitration rules as are therein contained. Arbitration shall take place in
Shanghai of PRC and the arbitration proceedings shall be conducted in Chinese.
There shall be only one (1) arbitrator. Any resulting arbitration award shall be
final, conclusive and binding upon the parties.


14. Notices. Any notice which is given by the parties hereto for the purpose of
performing the rights and obligations hereunder shall be in writing. Where such
notice is delivered personally, the time of notice is the time when such notice
actually reaches the addressee; where such notice is transmitted by facsimile,
the notice time is the time when such notice is transmitted. If such notice does
not reach the addressee on business date or reaches the addressee after the
business time, the next business day following such day is the date of notice.
The delivery place is the address first written above of the parties hereto or
the address advised in writing including via facsimile from time to time.
 
15. Entire Contract. All Parties agree that this Agreement constitute the entire
agreement of the Parties with respect to the subject matter therein upon its
effectiveness and supersedes and replaces all prior oral and/or written
agreements and understandings relating to this Agreement.
 
16. Severability. Any provision of this Agreement which is invalid or
unenforceable because of inconsistent with the relevant laws shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability, without affecting in any way the remaining provisions hereof.


17. Appendices. The appendices to this Agreement are entire and integral part of
this Agreement.
 
18. Amendment or Supplement.
 
18.1 Parties may amend and supply this Agreement with a written agreement,
provided that such amendment shall be duly executed and signed by the Pledgee,
The Company, and holders of a majority of the shares of The Company held by the
Pledgors, and such amendment shall thereupon become a part of this Agreement and
shall have the same legal effect as this Agreement.


 
8

--------------------------------------------------------------------------------

 
 
18.2 This agreement and any amendments, modification, supplements, additions or
changes hereto shall be in writing and come into effect upon being executed and
sealed by the parties hereto.


19. Language and Copies of the Agreement. This Agreement has been executed in
five (5) duplicate originals in English, each Party has received one (1)
duplicate original, and all originals shall be equally valid.
 
 
[INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]


 
9

--------------------------------------------------------------------------------

 

SIGNATURE PAGE


IN WITNESS WHEREOF both parties hereto have caused this Agreement to be duly
executed by their legal representatives and duly authorized representatives on
their behalf as of the date first set forth above.


PLEDGEE:
Financial International (Hong Kong) Holdings Company Limited
   
By: /s/ LIU Shengli
 
       
THE COMPANY:
Hanzhong Hengtai Bio-Tech Limited
By: /s/ SHAO Zhenheng
 
       

PLEDGEE SIGNATURE PAGE


PLEDGORS:
SHAREHOLDERS OF THE COMPANY:
         
/s/ SHAO Zhenheng
 
   
Owns 70% of Hanzhong Hengtai Bio-Tech Limited
 
   
/s/ YANG Yongli
 
   
Owns 20% of Hanzhong Hengtai Bio-Tech Limited
 
   
/s/ SHAO Zhenzhong
 
   
Owns 10% of Hanzhong Hengtai Bio-Tech Limited
 
 



 
10

--------------------------------------------------------------------------------

 
 
Appendix 1



HANZHONG HENGTAI BIO-TECH LIMITED
(incorporated in Hanzhong City of The People’s Republic of China)




WRITTEN RESOLUTIONS OF THE GENERAL SHAREHOLDERS’
MEETING OF THE COMPANY


WHEREAS, that certain significant shareholders of Company have agreed to pledge
their shares of the company under an Equity Pledge Agreement dated April 1,
2010;
and


WHEREAS, it is in the best interest of the Company for the shareholders to enter
into such Equity Pledge Agreement.


RESOLVED, that the pledge of shares held by the shareholders of the company
under the Equity Pledge Agreement is hereby approved.


This resolution was executed and submitted on April 1, 2010 by the undersigned
shareholders:
 


SHAREHOLDERS:
 
 
 
 
 
 
 
 
 
 
Signature: /s/ SHAO, Zhenheng
 
 
 
 
 
 
Signature: /s/ YANG, Yongli
 
 
 
 
 
 
Signature: /s/ SHAO, Zhenzhong
 



 
 

--------------------------------------------------------------------------------

 

Exhibit B-4


VOTING RIGHTS PROXY AGREEMENT
 
THIS VOTING RIGHTS PROXY AGREEMENT (the “Proxy Agreement”) is entered into as of
April 1, 2010, in Hanzhong City, Shaan’xi Province of The People’s Republic of
China (“PRC”)


BETWEEN


Financial International (Hong Kong) Holdings Company Limited, with a registered
address at Flat 1503, 15/F Wing Kwok Centre, 182 Woosung Street, Jordan, Hong
Kong (“Party A”);


AND


Each of the shareholders of the Company listed on the signature pages hereto
(collectively, the “Party B”).


AND


Hanzhong Hengtai Bio-Tech Limited, with a business address at Team 5, Yuanshang
village, Economic Development Zone, Hanzhong City, Shaan’xi Province, the
People’s Republic of China (the “Company”);


(Party A, Party B and Company are referred to collectively in this Agreement as
the “Parties”.)


RECITALS


A
Party A has the expertise in the business of providing advisory and services in
developing and marketing biological technology products, and has entered into a
series of agreements with the Company to, among other things; provide the
Company with business consulting services.
   
B
As of the date of the Proxy Agreement, Party B is comprised of the three (3)
registered shareholders of the Company, each legally holding such equity
interest in the Company as set forth below on the signature page of this Proxy
Agreement. The total shares held by Party B collectively represent 100% of total
outstanding shares of the Company.
   
C
Party B desires to grant to the Board of Directors of Party A a proxy to vote
all of Party B’s shares in the Company for the maximum period of time permitted
by PRC law in consideration of the issuance to Party B of shares and for other
good and valuable consideration.



 
 

--------------------------------------------------------------------------------

 

NOW THEREFORE, the parties agree as follows:


1
Party B hereby agrees to irrevocably grant and entrust Party A, for the maximum
period permitted by PRC law, with all of Party B’s voting rights as a
shareholder of the Company. Party A shall exercise such rights in accordance
with and within the parameters of the laws of the PRC and the Articles of
Association of the Company.
   
2
Party A may from time to time establish and amend rules to govern how Party A
shall exercise the powers granted to it by Party B herein, including, but not
limited to, the number or percentage of directors of Party A which shall be
required to authorize or take any action and to sign documents evidencing the
taking of such action, and Party A shall only take action in accordance with
such rules
   
3
All Parties to this Proxy Agreement hereby acknowledge that, regardless of any
change in the equity interests of the Company, Party B shall appoint the person
designated by Party A with the voting rights held by Party B. Party B shall not
transfer its equity interests of the Company to any individual or company (other
than Party A or the individuals or entities designated by Party A). Party B
acknowledges that it will continue to perform this Proxy Agreement even if one
or more than one of them no longer hold the equity interests of the Company.
   
4
This Proxy Agreement has been duly executed by the Parties, and, in the case of
a Party which is not a natural person, has been duly authorized by all necessary
corporate or other action by such Party and executed and delivered by such
Party’s duly authorized representatives, as of the date first set forth above
and shall be effective simultaneously.
   
5
Party B represents and warrants to Party A that Party B owns all of the shares
of the Company set forth below its name on the signature page below, free and
clear of all liens and encumbrances, and Party B has not granted to anyone,
other than Party A, a power of attorney or proxy over any of such shares or in
Party B’s rights as a shareholder of Company. Party B further represents and
warrants that the execution and delivery of this Proxy Agreement by Party B will
not violate any law, regulations, judicial or administrative order, arbitration
award, agreement, contract or covenant applicable to Party B.
   
6
This Proxy Agreement may not be terminated without the unanimous consent of both
Parties, except that Party A may, by giving thirty (30) days prior written
notice to Party B hereto, terminate this Proxy Agreement.
   
7
Party B or the Company shall not assign its rights and obligations under this
Agreement to any third party without the prior written consent of Party A. Party
B and the Company hereby agree that Party A may assign its rights and
obligations under this Agreement to any third party as it needs (natural person
or legal entity) at any time including but not limited to Party A’s subsidiary;
and such transfer shall only be subject to a written notice sent to Party B and
the Company by Party A, and no any further consent from Party B and/or the
Company will be required

 
 
2

--------------------------------------------------------------------------------

 
 
8
Any amendment and/or rescission shall be agreed by the Parties in writing.
   
9
The execution, validity, construing and performance of this Agreement and the
resolution of disputes under this Proxy Agreement shall be governed by the laws
of PRC.
   
10
This Proxy Agreement has been executed in five (5) duplicate originals in
English, each Party has received one (1) duplicate original, and all originals
shall be equally valid.
   
11
The Parties agree that in case of disputes arising from this Proxy Agreement,
the Parties shall settle their dispute through mediation, not in a lawsuit
brought in Court. If the Parties cannot reach a settlement thirty (30) days
after the mediation, the dispute shall be referred to and determined by
arbitration in the Shanghai Sub-commission of the China International Economic
and Trade Arbitration Commission (“CIETAC”) upon the initiation of any Party in
accordance with its arbitration rules in force at the date of this Proxy
Agreement including such addition to the CIETAC arbitration rules as are therein
contained. The written decision of the arbitrator shall be bindi


 
[INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]


 
3

--------------------------------------------------------------------------------

 

SIGNATURE PAGE




IN WITNESS WHEREOF all parties hereto have caused this Agreement to be duly
executed by their legal representatives and duly authorized representatives on
their behalf as of the date first set forth above.




PARTY A:
 
Financial International (Hong Kong) Holdings Company Limited
 
 
 
 
 
 
 
Authorized Representative:
 
 
 
 
 
 
 
 
 
 
 
/s/ LIU Shengli
 
 
 
Title: Director
 
 
 
 
   
PARTY B:
 
/s/ SHAO Zhenheng
 
 
 
Owns 70% shares of Hanzhong Hengtai Bio-Tech Limited
                 
 
 
/s/ YANG Yongli
 
 
 
Owns 20% shares of Hanzhong Hengtai Bio-Tech Limited
 
 
 
               
/s/ SHAO Zhenzhong
 
 
 
Owns 10% shares of Hanzhong Hengtai Bio-Tech Limited
         
THE COMPANY:
 
Hanzhong Hengtai Bio-Tech Limited.
 
 
 
   
 
 
Legal/Authorized Representative:
 
 
 
 
 
 
 
 
 
 
 
/s/ SHAO Zhenheng
 
 
 
Title: Legal Representative and Executive Director
 



 
4

--------------------------------------------------------------------------------

 

Exhibit B-5


EXCLUSIVE OPTION AGREEMENT
 
This Exclusive Option Agreement (this “Option Agreement”) is entered into, as of
April 1, 2010, in Hanzhong City, Shaan’xi Province of The People’s Republic of
China


BETWEEN


Financial International (Hong Kong) Holdings Company Limited, with a registered
address at Flat 1503, 15/F Wing Kwok Centre, 182 Woosung Street, Jordan, Hong
Kong (“Party A”);


AND


Hanzhong Hengtai Bio-Tech Limited, with a business address at Team 5, Yuanshang
village, Economic Development Zone, Hanzhong City, Shaan’xi Province, the
People’s Republic of China (“Party B”);


AND


Each of the shareholders of Party B listed on the signature pages hereto
(collectively, the “Party C”).


(Party A, Party B and Party C are referred to collectively in this Option
Agreement as the “Parties.”)


RECITALS


1.  
Party A, a company incorporated under the law of Hong Kong and has the expertise
in the business of providing advisory and services in developing and marketing
biological technology products;

2.  
Party B is a private-owned company incorporated in the People’s Republic of
China (“PRC”), and is engaged in biological technology products development,
technology services and consulting services; greenery projects and virescence;
cultivation and sales of seed and seedling; traditional Chinese herbal medicine
cultivation and sales; agricultural product planting and sales (the “Business”);

3.  
Party C refers collectively to the shareholders of Party B, and has the
ownership of 100% equity interest in Party B (each, an “Equity Interest” and
collectively the “Equity Interests”)

4.  
A series agreements, including the Business Operating Agreement, Consulting
Services Agreement and the Equity Pledge Agreement (collectively the “Said
Agreements”), have been entered into by and among the Parties on April 1, 2010;

5.  
The Parties are entering into this Option Agreement in conjunction with the Said
Agreements



 
5

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the Parties to this Option Agreement hereby agree as follows


1.  
Purchase and Sale of Equity Interest



1.1.  
Grant of Rights. Party C (hereafter collectively the “Transferor”) hereby
irrevocably grants to Party A an exclusive option to purchase, or cause any
person designated by Party A including but not limited to Party A’s subsidiary
(“Designated Persons”), to purchase,  according to the steps determined by Party
A, at the price specified in Section 1.3 of this Option Agreement, at any time
within 6 months commencing from the signing date of this Agreement from the
Transferor all of the equity interests held by Transferor in Party B (the
“Option”). No Option shall be granted to any third party other than Party A
and/or its Designated Persons. Party B hereby agrees to the granting of the
Option by Party C to Party A and/or its Designated Persons. The “person” set
forth in this clause and this Option Agreement means an individual person,
corporation, joint venture, partnership, enterprise, trust or a non-corporation
organization.



1.2.  
Exercise of Rights. According to the stipulations of PRC laws and regulations,
Party A and/or its Designated Persons may exercise Option by issuing a written
notice (the “Notice”) to the Transferor and specifying the equity interest
purchased from Transferor (the “Purchased Equity Interest”) and the manner of
purchase.



1.3.  
Purchase Price. For Party A to exercise the Option, the purchase price of the
Purchased Equity Interest (“Purchase Price”) shall be equal to the lowest price
permissible under the applicable PRC laws.



1.4.  
Transfer of the Purchased Equity Interest. Upon each exercise of the Option
rights under this Option Agreement:



1.4.1.  
The Transferor shall ask Party C to convene a shareholders’ meeting. During the
meeting, the resolutions shall be proposed, approving the transfer of the
appropriate Equity Interest to Party A and/or its Designated Persons;

1.4.2.  
The Transferor shall, upon the terms and conditions of this Option Agreement and
the Notice related to the Purchased Equity Interest, enter into Equity Interest
purchase agreement in a form reasonably acceptable to Party A, with Party A
and/or its Designated Persons (as applicable);

1.4.3.  
The related parties shall execute all other requisite contracts, agreements or
documents, obtain all requisite approval and consent of the government, conduct
all necessary actions, without any Security Interest, transfer the valid
ownership of the Purchased Equity Interest to Party A and/or its Designated
Persons, and cause Party A and/or its Designated Persons to be the registered
owner of the Purchased Equity Interest. In this clause and this Option
Agreement, “Security Interest” means any mortgage, pledge, the right or interest
of the third party, any purchase right of equity interest, right of acquisition,
right of first refusal, right of set-off, ownership detainment or other security
arrangements, however, it does not include any security interest created under
the Equity Pledge Agreement.

 
 
6

--------------------------------------------------------------------------------

 
 
1.5.  
Payment. The payment of the Purchase Price shall be determined by the
consultation of Party A and/or its Designated Persons with the Transferor
according to the applicable PRC laws at the time of exercise of the Option.



2.  
Promises Relating Equity Interest.



2.1.  
Promises Related to Party B. Party B and Party C hereby promise:



2.1.1.  
Without prior written consent by Party A, not, in any form, to supplement,
change or renew the Articles of Association of Party B, to increase or decrease
registered capital of the corporation, or to change the structure of the
registered capital in any other forms;

2.1.2.  
According to customary fiduciary standards applicable to managers with respect
to corporations and their shareholders, to maintain the existence of the
corporation, prudently and effectively operate the business;

2.1.3.  
Without prior written consent by Party A, not, upon the execution of this Option
Agreement, to sell, transfer, mortgage or dispose, in any other form, any asset,
legitimate or beneficial interest of business or income of Party B, or encumber
or approve any encumbrance or imposition of any security interest on Party A’s
assets;

2.1.4.  
Without prior written notice by Party A, not issue or provide any guarantee or
permit the existence of any debt, other than (i) the debt arising from normal or
daily business but not from borrowing; and (ii) the debt disclosed to Party A
and obtained the written consent from Party A;

2.1.5.  
To normally operate all business to maintain the asset value of Party B, without
taking any action or failing to take any action that would result in a material
adverse effect on the business or asset value of Party B;

2.1.6.  
Without prior written consent by Party A, not to enter into any material
agreement, other than agreements in the ordinary course of business (for
purposes of this paragraph, if the amount of the Agreement involves an amount
that exceeds a hundred thousand Yuan Renminbi (RMB 100,000) the agreement shall
be deemed material);

2.1.7.  
Without prior written consent by Party A, not to provide loan or credit loan to
any others;

2.1.8.  
Upon the request of Party A, to provide all materials of operation and finance
relevant to Party B;

2.1.9.  
Purchases and holds the insurance from the insurance company accepted by Party
A, the insurance amount and category shall be the same with those held by the
companies in the same industry or field, operating the similar business and
owning the similar properties and assets as Party B;

2.1.10.  
Without prior written consent by Party A, not to merge or associate with any
person, or acquire or invest in any person;

2.1.11.  
To notify Party A of the occurrence or the potential occurrence of the
litigation, arbitration or administrative procedure related to the assets,
business and income of Party B;







 
 
7

--------------------------------------------------------------------------------

 
 

2.1.12.  
In order to keep the ownership of Party B to all its assets, to execute all
requisite or appropriate documents, take all requisite or appropriate actions,
and pursue all appropriate claims, or make requisite or appropriate pleas for
all claims;

2.1.13.  
Without prior written notice by Party A, not to assign equity interests to
shareholders in any form; however, Party B shall distribute all or part of its
distributable profits to its own shareholders upon request by Party A;

2.1.14.  
According to the request of Party A, to appoint any person designated by Party A
to be the director(s) of Party B.

 
2.2.  
Promises Related to Transferor. Party C hereby promise:



2.2.1.  
Without prior written consent by Party A, not, upon the execution of this Option
Agreement, to sell, transfer, mortgage or dispose in any other form any
legitimate or beneficial interest of equity interest, or to approve any other
security interest set on it, with the exception of the pledge set on the equity
interest of the Transferor subject to Equity Pledge Agreement;

2.2.2.  
Without the prior written notice by Party A, not to decide or support or execute
any shareholder resolution at any shareholder meeting of Party B that approves
any sale, transfer, mortgage or dispose of any legitimate or beneficial interest
of equity interest, or allows any other security interest set on it, other than
the pledge on the equity interests of Transferor pursuant to Equity Pledge
Agreement;

2.2.3.  
Without prior written notice by Party A, the Parties shall not agree or support
or execute any shareholders resolution at any shareholder meeting of Party B
that approves Party B’s merger or association with any person, acquisition of
any person or investment in any person;

2.2.4.  
To notify Party A the occurrence or the potential occurrence of the litigation,
arbitration or administrative procedure related to the equity interest owned by
them;

2.2.5.  
To cause the Board of Directors of Party B to approve the transfer of the
Purchased Equity Interest subject to this Option Agreement;

2.2.6.  
In order to keep its ownership of the equity interest, to execute all requisite
or appropriate documents, conduct all requisite or appropriate actions, and make
all requisite or appropriate claims, or make requisite or appropriate defend
against fall claims of compensation;

2.2.7.  
Upon the request of Party A, to appoint any person designated by Party A to be
the directors of Party B;

2.2.8.  
Upon the request of Party A at any time, to transfer its Equity Interest
immediately to the representative designated by Party A unconditionally at any
time and abandon its prior right of first refusal of such equity interest
transferring to another available shareholder;

2.2.9.  
To prudently comply with the provisions of this Option Agreement and other Said
Agreements entered into collectively or respectively by the Transferor, Party B
and Party A and perform all obligations under these Said Agreements, without
taking any action or any nonfeasance that sufficiently affects the validity and
enforceability of these Said Agreements.

 
 
8

--------------------------------------------------------------------------------

 
 
3.  
Representations and Warranties. As of the execution date of this Option
Agreement and every transferring date, Party B and Party C hereby represent and
warrant collectively and respectively to Party A as follows:



3.1.  
It has the power and ability to enter into and deliver this Option Agreement,
and for every single transfer of Purchased Equity Interest according to this
Option Agreement, the corresponding equity interest transferring agreement (each
a “Transferring Agreement”) of which it as a party, , and to perform its
obligations under this Option Agreement and any Transferring Agreement. Upon
execution, this Option Agreement and the Transferring Agreements of which it as
a party will constitute legal, valid and binding obligations and enforceable
against it in accordance with the applicable terms;



3.2.  
The execution, delivery of this Option Agreement and any Transferring Agreement
and performance of the obligations under this Option Agreement and any
Transferring Agreement will not: (i) cause to violate any relevant laws and
regulations of PRC; (ii) constitute a conflict with its Articles of Association
or other organizational documents; (iii) cause to breach any Agreement or
instruments to which it is a party or having binding obligation on it, or
constitute the breach under any Agreement or instruments to which it is a party
or having binding obligation on it; (iv) cause to violate relevant authorization
of any consent or approval to it and/or any continuing valid condition; or (v)
cause any consent or approval authorized to it to be suspended, removed, or into
which other requests be added;



3.3.  
The shares of Party B are transferable, and Party B has not permitted or caused
any security interest to be imposed upon the shares of Party B.



3.4.  
Party B does not have any unpaid debt, other than (i) debt arising from its
normal business; and (ii) debt disclosed to Party A and obtained by written
consent of Party A;



3.5.  
Party B has complied with all PRC laws and regulations applicable to the
acquisition of assets and securities in connection with this Option Agreement.



3.6.  
No litigation, arbitration or administrative procedure relevant to the Equity
Interests and assets of Party B or Party B itself is in process or to be settled
and the Parties have no knowledge of any pending or threatened claim.



3.7.  
The Transferor bears the fair and salable ownership of its Equity Interest free
of encumbrances of any kind, other than the security interest pursuant to the
Equity Pledge Agreement.



4.  
Assignment of Agreement



4.1.  
Party B and Party C shall not transfer their rights and obligations under this
Option Agreement to any third party without the prior written consent of the
Party A.

 
 
9

--------------------------------------------------------------------------------

 
 
4.2.  
Party B and Party C hereby agrees that Party A shall be able to transfer all of
its rights and obligation under this Option Agreement to any third party as its
needs (natural person or legal entity) at any time, and such transfer shall only
be subject to a written notice sent to Party B, Party C by Party A, and no any
further consent from Party B and/or Party C will be required.



5.  
Effective Date and Term



5.1.  
This Agreement shall be effective as of the date first set forth above.



5.2.  
The term of this Option Agreement is six (6) months unless the early termination
in accordance with this Option Agreement or other terms of the relevant
agreements stipulated by the Parties. This Agreement may be extended according
to the written consent of Party A before the expiration of this Option
Agreement. The term of extension will be decided unanimously through mutual
agreement of the Parties.



5.3.  
At the end of the term of this Option Agreement (including any extension), or if
earlier terminated pursuant to Section 5.2, the Parties agree that any transfer
of rights and obligations pursuant to Section 4.2 shall continue in effect.



6.  
Applicable Law and Dispute Resolution



6.1.  
Applicable Law. The execution, validity, construing and performance of this
Option Agreement and the resolution of disputes under this Option Agreement
shall be governed by the laws of PRC.



6.2.  
Dispute Resolution. The parties shall strive to settle any dispute arising from
the interpretation or performance, or in connection with this Agreement through
friendly consultation. In case no settlement can be reached through consultation
within thirty (30) days, each party can submit such matter to Shanghai
sub-commission of the China International Economic and Trade Arbitration
Commission (“CIETAC”) for arbitration in accordance with its arbitration rules
in force at the date of this Agreement including such addition to the CIETAC
arbitration rules as are therein contained. Arbitration shall take place in
Shanghai of PRC and the arbitration proceedings shall be conducted in Chinese.
There shall be only one (1) arbitrator. Any resulting arbitration award shall be
final conclusive and binding upon the parties.



7.  
Taxes and Expenses. Each Party shall, according to the PRC laws, bear any and
all registering taxes, costs and expenses for equity transfer arising from the
preparation and execution of this Option Agreement and all Transferring
Agreements, and the completion of the transactions under this Option Agreement
and all Transferring Agreements.

 
 
10

--------------------------------------------------------------------------------

 
 
8.  
Notices. Notices or other communications required to be given by any party
pursuant to this Option Agreement shall be written in English and Chinese and
delivered personally or sent by registered mail or postage prepaid mail or by a
recognized courier service or by facsimile transmission to the address of
relevant each party or both parties set forth below or other address of the
party or of the other addressees specified by such party from time to time. The
date when the notice is deemed to be duly served shall be determined as the
follows: (a) a notice delivered personally is deemed duly served upon the
delivery; (b) a notice sent by mail is deemed duly served the tenth (10th) day
after the date when the air registered mail with postage prepaid has been sent
out (as is shown on the postmark), or the fourth (4th) day after the delivery
date to the internationally recognized courier service agency; and (c) a notice
sent by facsimile transmission is deemed duly served upon the receipt time as is
shown on the transmission confirmation of relevant documents.



Party A
Financial International (Hong Kong) Holdings Company Limited
 
Address: Flat 1503, 15/F Wing Kwok Centre, 182 Woosung Street, Jordan, Hong Kong
 
Attn: LIU Shengli
   
Party B:
Hanzhong Hengtai Bio-Tech Limited
 
Address: Team 5, Yuanshang village, Economic Development Zone, Hanzhong City,
Shaan’xi Province, the People’s Republic of China
 
Attn: SHAO Zhenheng
   
Party C:
Address: Team 5, Yuanshang village, Economic Development Zone, Hanzhong City,
Shaan’xi Province, the People’s Republic of China



9.  
Confidentiality. The Parties acknowledge and confirm any oral or written
materials exchanged by the Parties in connection with this Option Agreement are
confidential. The Parties shall maintain the secrecy and confidentiality of all
such materials. Without the written approval by the other Parties, any Party
shall not disclose to any third party any relevant materials, but the following
circumstances shall be excluded: (a) the materials that is known or may be known
by the general public (but not include the materials disclosed by each party
receiving the materials); (b) the materials required to be disclosed subject to
the applicable laws or the rules or provisions of stock exchange; or (c) The
materials disclosed by each Party to its legal or financial consultant relating
the transaction of this Option Agreement, and this legal or financial consultant
shall comply with the confidentiality set forth in this Section. The disclosure
of the confidential materials by staff or employed institution of any Party
shall be deemed as the disclosure of such materials by such Party, and such
Party shall bear the liabilities for breaching the contract. This clause shall
survive whatever this Option Agreement is invalid, amended, revoked, terminated
or unable to implement by any reason.



10.  
Further Warranties. The Parties agree to promptly execute documents reasonably
required to perform the provisions and the aim of this Option Agreement or
documents beneficial to it, and to take actions reasonably required to perform
the provisions and the aim of this Option Agreement or actions beneficial to it.



 
11

--------------------------------------------------------------------------------

 
 
11.  
Miscellaneous.



11.1.  
Amendment, Modification and Supplement. Any amendment and supplement to this
Option Agreement shall only be effective is made by the Parties in writing.



11.2.  
Entire Agreement. Notwithstanding the Article 5 of this Option Agreement, the
Parties acknowledge that this Option Agreement constitutes the entire agreement
of the Parties with respect to the subject matters therein and supersede and
replace all prior or contemporaneous agreements and understandings, whether
orally or in writing.



11.3.  
Severability. If any provision of this Option Agreement is judged as invalid or
non-enforceable according to relevant Laws, the provision shall be deemed
invalid only within the applicable laws and regulations of the PRC, and the
validity, legality and enforceability of the other provisions hereof shall not
be affected or impaired in any way. The Parties shall, through fairly
consultation, replace those invalid, illegal or non-enforceable provisions with
valid provisions that may bring the similar economic effects with the effects
caused by those invalid, illegal or non-enforceable provisions.



11.4.  
Headings. The headings contained in this Option Agreement are for the
convenience of reference only and shall not affect the interpretation,
explanation or in any other way the meaning of the provisions of this Option
Agreement.



11.5.  
Language and Copies. This Agreement has been executed in English in five (5)
duplicate originals; each Party holds one (1) original and each duplicate
original shall have the same legal effect.



11.6.  
Successor. This Agreement shall bind and benefit the successor of each Party and
the transferee allowed by each Party.



11.7.  
Survival. Any obligation taking place or at term hereof prior to the end or
termination ahead of the end of this Option Agreement shall continue in force
and effect notwithstanding the occurrence of the end or termination ahead of the
end of the Agreement. Article 6, Article 8, Article 9 and Section 11.7 hereof
shall continue in force and effect after the termination of this Option
Agreement.



11.8.  
Waiver. Any Party may waive the terms and conditions of this Option Agreement in
writing with the signature of the Parties. Any waiver by a Party to the breach
by other Parties within certain situation shall not be construed as a waiver to
any similar breach by other Parties within other situations.



[INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]


 
12

--------------------------------------------------------------------------------

 

SIGNATURE PAGE


IN WITNESS WHEREOF both parties hereto have caused this Option Agreement to be
duly executed by their legal representatives and duly authorized representatives
on their behalf as of the date first set forth above.


PARTY A:
Financial International (Hong Kong) Holdings Company Limited
 
 
 
 
 
Legal/Authorized Representative:
 
 
 
 
 
 
 
 
/s/ LIU, Shengli
 
 
Title: Director
 
 
   
PARTY B:
Hanzhong Hengtai Bio-Tech Limited
 
 
 
 
 
Legal Representative:
 
 
 
 
 
 
 
 
/s/ SHAO, Zhenheng
 
 
Title: Director
 
 
   
PARTY C:
/s/ SHAO, Zhenheng
 
 
Owns 70% shares of Hanzhong Hengtai Bio-Tech Limited
 
 
 
 
 
 
 
 
/s/ YANG, Yongli
 
 
Owns 20% shares of Hanzhong Hengtai Bio-Tech Limited
             
 
/s/ SHAO, Zhenzhong
 
 
Owns 10% shares of Hanzhong Hengtai Bio-Tech Limited
 

 
 
13
 